Exhibit 10.4


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




LICENSE, DEVELOPMENT, AND COMMERCIALIZATION AGREEMENT


BY AND BETWEEN


NEOTOPE BIOSCIENCES LIMITED
AND
PROTHENA BIOSCIENCES INC,
on the one hand,
AND
F. HOFFMANN-LA ROCHE LTD
AND
HOFFMANN-LA ROCHE INC.,
on the other hand


December 11, 2013




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
1.
DEFINITIONS
2


2.
LICENSES
14


 
2.1
License Grants to Roche
14


 
2.2
License Grant to Prothena
15


 
2.3
Sublicense Rights
15


 
2.4
No Implied Rights or Licenses; Certain Covenants
16


 
2.5
UCSD License Agreement
16


 
2.6
HSR Filings
16


3.
EXCLUSIVITY
17


 
3.1
Antibody Products targeting Alpha-Synuclein
17


 
3.2
[*]
17


 
3.3
[*]
17


4.
GOVERNANCE
18


 
4.1
General
18


 
4.2
Joint Steering Committee
18


 
4.3
Joint Research Team
20


 
4.4
Joint Development Committee
21


 
4.5
Joint Finance Team
23


 
4.6
Joint Commercialization Committee
23


 
4.7
Alliance Managers
23


 
4.8
Membership in Committees
24


5.
RESEARCH COLLABORATION
24


 
5.1
General
24


 
5.2
Research Plan and Research Budget
24


 
5.3
Third Party Contractors
25


 
5.4
Personnel; Efforts
25


 
5.5
Reports
25


 
5.6
Materials
25


 
5.7
Research Records
25


 
5.8
Term and Termination
25


6.
DEVELOPMENT AND REGULATORY MATTERS
26


 
6.1
Lead Product and Initial Indication; Prothena’s Opt-In to Co-Develop Licensed
Products
26


 
6.2
Prothena’s Opt-Out Rights
26




i
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




 
6.3
Allocation Mechanism
27


 
6.4
Development Activities
27


 
6.5
Development Efforts
27


 
6.6
Development Plan and Development Budget.
27


 
6.7
Development Costs for Jointly Funded Product/Indications
28


 
6.8
Development Subcontracting
29


 
6.9
Cooperation
29


 
6.10
Licensed Products other than Jointly Funded Product/Indications
29


 
6.11
R&D Technology Transfer
29


 
6.12
Ownership of Regulatory Filings and Regulatory Approvals
29


 
6.13
Interaction with Regulatory Authorities
29


 
6.14
Scientific Record Keeping
30


 
6.15
Pharmacovigilance
30


7.
COMMERCIALIZATION
30


 
7.1
Commercialization Activities
30


 
7.2
Commercialization Efforts
31


 
7.3
Commercialization Plan and Commercialization Budget for the Shared Territory
31


 
7.4
Discounted Sales
31


 
7.5
Recalls
31


 
7.6
Trademarks
31


8.
MANUFACTURING AND SUPPLY OBLIGATIONS
32


 
8.1
Process Transfer [*]
32


 
8.2
Termination of [*]
32


 
8.3
Manufacturing Responsibility
32


 
8.4
Manufacturing Approvals
32


 
8.5
Compliance with Applicable Law
33


 
8.6
Supply Expenses
33


 
8.7
Shortage of Supply
33


 
8.8
Capital Costs
33


9.
PAYMENT OBLIGATIONS
33


 
9.1
Upfront Payment
33


 
9.2
Research Collaboration Costs
33


 
9.3
Sharing of Profit and Loss
33


 
9.4
Milestone Payments
33


 
9.5
Royalties
36


 
9.6
Royalty Reductions
38


 
9.7
Royalty Term
39


 
9.8
Apportionment of Compulsory Sublicensee Consideration
39


 
9.9
Royalty Accounting and Reporting
39


 
9.10
Late Payment
40




ii
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




 
9.11
Currency and Method of Payment
40


 
9.12
Accounting; Non-Cash Consideration
40


 
9.13
Third Party License Payments
41


 
9.14
Sublicense Agreement
41


 
9.15
Taxes
41


10.
RECORD KEEPING, RECORD RETENTION AND AUDITS
42


 
10.1
Financial Record Keeping; Record Retention
42


 
10.2
Auditing
43


 
10.3
Survival
44


11.
CONFIDENTIALITY
44


 
11.1
Confidential Information
44


 
11.2
Degree of Care; Permitted Use
44


 
11.3
Exceptions to Confidentiality
44


 
11.4
Permitted Disclosures
45


 
11.5
Return of Confidential Information
45


 
11.6
Public Disclosure and Publications
45


12.
INVENTIONS AND PATENTS
46


 
12.1
Existing Intellectual Property
46


 
12.2
Disclosure of Inventions
46


 
12.3
Ownership of Inventions
46


 
12.4
Assignment and Assistance
46


 
12.5
Patent Filings, Prosecution, and Maintenance
47


 
12.6
Enforcement Against Infringement by Third Parties
49


 
12.7
Defense of Infringement Claims by Third Parties
51


13.
REPRESENTATIONS, WARRANTIES, AND COVENANTS
51


 
13.1
Representations and Warranties of the Parties
51


 
13.2
Additional Representations, Warranties, and Covenants of Prothena
52


 
13.3
Additional Representations, Warranties, and Covenants of Roche
53


 
13.4
Compliance with Applicable Laws
54


 
13.5
Characterization of Agreement
54


14.
INDEMNIFICATION AND INSURANCE
54


 
14.1
Prothena’s Right to Indemnification
54


 
14.2
Roche’s Right to Indemnification
55


 
14.3
Process for Indemnification
55


 
14.4
Insurance
55


15.
LIMITATION OF LIABILITY; DISCLAIMER OF WARRANTY
56




iii
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




 
15.1
LIMITATION OF LIABILITY
56


 
15.2
DISCLAIMER OF WARRANTY
56


16.
TERM AND TERMINATION
56


 
16.1
Term
56


 
16.2
Termination by Roche at Will
56


 
16.3
Termination of Patent License for Patent Challenge
56


 
16.4
Termination for Material Breach
57


 
16.5
Termination upon Insolvency
57


 
16.6
Termination of Prothena’s Co-Development Opt In
57


 
16.7
Termination of Prothena’s Co-Detailing Option
58


 
16.8
Consequences of Termination of this Agreement
58


 
16.9
Surviving Obligations
62


 
16.10
Rights in Bankruptcy
62


17.
DISPUTE RESOLUTION
63


 
17.1
Exclusive Dispute Resolution Mechanism
63


 
17.2
Resolution by Executives
63


 
17.3
Arbitration
63


 
17.4
Preliminary Injunctions
64


 
17.5
Patent Disputes
64


18.
MISCELLANEOUS
64


 
18.1
Agency
64


 
18.2
Assignment
65


 
18.3
Further Actions
65


 
18.4
Force Majeure
65


 
18.5
Notices
65


 
18.6
Governing Law
66


 
18.7
Amendment
66


 
18.8
Waiver
67


 
18.9
Severability
67


 
18.10
Construction
67


 
18.11
Entire Agreement; Conflicts
67


 
18.12
Counterparts; Electronic Delivery
67




iv
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




LICENSE, DEVELOPMENT, AND COMMERCIALIZATION AGREEMENT


This LICENSE, DEVELOPMENT, AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is
made and signed as of December 11, 2013 (the “Signing Date”) by and between:
NEOTOPE BIOSCIENCE LIMITED, an Irish limited company with a principal place of
business at 25-28 North Wall Quay, Dublin 1, Ireland (“Prothena Ireland”) with
respect to all rights and obligations under this Agreement outside of the United
States, and
PROTHENA BIOSCIENCE INC, a Delaware corporation with a principal place of
business at 650 Gateway Boulevard, South San Francisco, CA 94080 (“Prothena US”)
with respect to all rights and obligations under this Agreement in the United
States (Prothena US, together with Prothena Ireland, “Prothena”), on the one
hand, and
F. HOFFMANN-LA ROCHE LTD, a Swiss corporation with a principal place of business
at Grenzacherstrasse 124, 4070 Basel, Switzerland (“Roche Basel”) with respect
to all rights and obligations under this Agreement outside of the United States,
and
HOFFMANN-LA ROCHE INC., a New Jersey corporation with a principal place of
business at 340 Kingsland Street, Nutley, New Jersey, U.S.A. 07110 (“Roche
Nutley”) with respect to all rights and obligations under this Agreement in the
United States (Roche Nutley, together with Roche Basel, “Roche”), on the other
hand.
Prothena and Roche are sometimes referred to herein individually as a “Party”
and collectively as the “Parties”.
RECITALS
WHEREAS, Prothena is a biotechnology company engaged in the research,
development, and commercialization of pharmaceutical compounds for use in
treating neurological disorders;
WHEREAS, Roche is a pharmaceutical company engaged in the research, development
and commercialization of products useful in the treatment of human diseases and
conditions;
WHEREAS, Prothena is currently developing a compound known as PRX002 and other
antibodies that target alpha-synuclein, a protein associated with the
progression of Parkinson’s disease and, potentially, other disorders of the
nervous system;
WHEREAS, Prothena and Roche desire to collaborate in the development of PRX002
and other antibodies targeting alpha-synuclein;
WHEREAS, Prothena and Roche also desire to conduct a research collaboration
focused on other antibodies targeting alpha-synuclein, potentially using Roche’s
proprietary technology known as the “Brain Shuttle” technology, which is
designed to deliver drugs through the blood-brain barrier;

1
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




WHEREAS, Prothena US and Roche Nutley will share the costs of development, and
profits and losses resulting from commercialization, of PRX002 in Parkinson’s
disease (and potentially other antibodies targeting alpha-synuclein and/or other
indications) in the United States, and Roche Basel will be responsible for
developing and commercializing PRX002 (and potentially other antibodies
targeting alpha-synuclein) in other countries, in accordance with the terms and
conditions of this Agreement; and
WHEREAS, Prothena and Roche agree and intend that (A) Prothena US and Roche
Nutley will be the parties to this Agreement and assume all corresponding rights
and obligations with respect to any activities contemplated by this Agreement
within the United States for jointly funded products and indications, including
(i) the sharing of profit and loss in the United States, and (ii) the
co-detailing activities in the United States, and (B) Prothena Ireland and Roche
Basel will be the parties to this Agreement and assume all corresponding rights
and obligations with respect to any activities contemplated by this Agreement
outside the United States.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement and intending to be legally bound, the Parties agree
as follows:
1.
DEFINITIONS.

As used herein, the following terms shall have the following meanings:
1.1.“Affiliate” means a corporation, partnership, trust or other entity that
directly, or indirectly through one or more intermediates, controls, is
controlled by or is under common control with a specified Party but only for so
long as such relationship exists. For such purposes, “control”, “controlled by”,
and “under common control with” shall mean the possession of the power to direct
or cause the direction of the management and policies of an entity, whether
through the ownership of voting equity, voting member or partnership interests,
control of a majority of the board of directors or other similar body, by
contract, or otherwise, including without limitation, in the case of a
corporation, the direct or indirect ownership of fifty percent (50%) or more of
its outstanding voting shares. Anything to the contrary in this paragraph
notwithstanding, [*].
1.2.“Alpha-Synuclein” means the human protein designated by UniProt P37840, and
[*].
1.3.“Antibody Product” means any product containing an Antibody.
1.4.“Antibody” means any antibody molecule, or a Related Antibody thereof.
1.5.“Applicable Laws” means all applicable laws, rules, and regulations,
including without limitation any rules, regulations, guidelines or other
requirements of the Regulatory Authorities, that may be in effect from time to
time in any relevant legal jurisdiction.
1.6.“BI” means Boehringer Ingelheim Pharma GmbH.

2
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




1.7.“BI Supply Agreement” means the Master Process Development and Clinical
Supply Agreement, by and among Prothena, ELAN Pharma International Limited, and
BI, effective as of June 23, 2010, as amended.
1.8.“Biosimilar Version” means, with respect to a Licensed Product in a
particular country, a therapeutic product that (a) [*], and (b) is [*].
1.9.“BLA” means a Biologics License Application for a Licensed Product under
Section 351 of the Public Health Service Act, as may be amended, supplemented,
or replaced, or any foreign equivalent thereto.
1.10.“BPCIA” means the Biologics Price Competition and Innovation Act of 2009,
Section 351(k) of the Public Health Service Act, as may be amended,
supplemented, or replaced.
1.11.“Brain Shuttle Technology” means Roche’s proprietary technology designed to
enhance delivery of molecules through the blood-brain barrier, consisting of (a)
an Antibody [*], as disclosed in [*] (the “Brain Shuttle Application”), and [*]
the invention described in such application, (b) methods of using the Antibody
described in subsection (a) to [*], as disclosed in the Brain Shuttle
Application, and [*] the invention described in such application, and (c) [*],
in a manner disclosed in the Brain Shuttle Application, and [*] the invention
described in such application.
1.12.“Budgets” means the Research Budget, Development Budget, and
Commercialization Budget.
1.13.“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30, and December 31;
provided, however, that (a) the first Calendar Quarter of the Term shall extend
from the Effective Date to the end of the first complete Calendar Quarter
thereafter, and (b) the last Calendar Quarter of the Term shall end upon the
expiration or termination of this Agreement.
1.14.“Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31; provided, however, that (a)
the first Calendar Year of the Term shall extend from the Effective Date to
December 31, and (b) the last Calendar Year of the Term shall end upon the
expiration or termination of this Agreement.
1.15.“Chugai” means Chugai Pharmaceutical Co., Ltd.
1.16.“Clinical Trials” means any and all human clinical studies of a therapeutic
compound, including without limitation Phase I Clinical Trials, Phase II
Clinical Trials, Phase III Clinical Trials, and Phase IV Clinical Trials.
1.17.“Combination Product” means a single pharmaceutical formulation containing
as its active ingredients both a Licensed Compound and one or more other
therapeutically or prophylactically active ingredients or a combination therapy
comprised of a Licensed Compound and [*] products, [*]. All references to a
Licensed Product in this Agreement shall be deemed to include a Combination
Product.

3
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




1.18.“Commercialize” or “Commercialization” means all activities undertaken
relating to the commercial manufacture, Detailing, distribution, pricing,
reimbursement, and/or sale of a Licensed Product, including without limitation
advertising, education, planning, marketing, distribution, product support, and
post-launch medical activities such as Phase IV Clinical Trials, but shall
exclude all Development activities.
1.19.“Commercially Reasonable Efforts” means such level of efforts required to
carry out such obligation in a sustained manner consistent with the efforts
Roche or Prothena, as applicable, devotes at the same stage of development or
commercialization, as applicable, for its own internally developed
pharmaceutical products in a similar area with similar market potential, at a
similar stage of their product life taking into account the existence of other
competitive products in the market place or under development, the proprietary
position of the product, the regulatory structure involved, the anticipated
profitability of the product and other relevant factors [*]. It is understood
that such product potential may change from time to time based upon changing
scientific, business and marketing and return on investment considerations. The
Parties acknowledge that Roche (and its Affiliates) does not always seek to
market its own products in every country or seek to obtain regulatory approval
in every country or for every potential indication.
1.20.“Committee” means the JSC, JRT, JDC, JFT, JCC, and any other subcommittees
formed pursuant to Section 4.2(b)(xii).
1.21.“Compulsory Sublicense” means a license or sublicense granted to a Third
Party through the order, decree or grant of a governmental authority having
competent jurisdiction, authorizing such Third Party (each, a “Compulsory
Sublicensee”) to manufacture, use, sell, offer for sale, import or export a
Licensed Product in any country in the Territory.
1.22.“[*] Notice” means the notice Prothena provides to Roche [*].
1.23.“Control” or “Controlled” means, with respect to any item of Information,
Patent, Patent Application, or other intellectual property right, the right to
grant a license or sublicense with respect thereto, or access thereto, as
provided for in this Agreement, without violating the terms of any agreement or
other arrangement with, or any legal rights of, and without requiring the
consent of any Third Party or, unless the Parties otherwise agree in writing,
payment to any Third Party.
1.24.“Cover” means (as an adjective or as a verb including conjugations and
variations such as “Covered”, “Coverage”, or “Covering”) that the developing,
making, using, offering for sale, promoting, selling, exporting or importing of
a given compound, formulation or product would infringe a claim of a Patent or
would fall within the scope of a claim of a Patent Application in the absence of
a license under the Patent or Patent Application to which such claim pertains.
The determination of whether a compound, formulation, process or product is
Covered by a particular claim shall be made on a country-by-country basis.
1.25.“Data Package” means, with respect to a Termination Product, (a) all
material Information in Roche’s Control that [*], (b) other Information related
to the Termination Product that [*], and (c) all Regulatory Filings and
Regulatory Approvals for the Termination Product.

4
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




1.26.“Detail” or “Detailing” means, with respect to a Licensed Product, the
communication by a Sales Representative to a Prescriber during a sales call (a)
involving face-to-face contact or, if permitted by the Co-Detailing Agreement,
contact by means of an e-detail or video, (b) describing in a fair and balanced
manner the FDA-approved indicated uses and other relevant characteristics of
such Licensed Product, (c) using the Promotional Materials in an effort to
inform Prescribers about a Licensed Product for its FDA-approved indicated uses,
and (d) made at such Prescriber’s office, at another appropriate alternate care
setting, or in any other venue as described in the Co-Detailing Agreement and
consistent with Applicable Law, the Co-Detailing Agreement and other industry
standards. For the avoidance of doubt, discussions at conventions or other
scientific meetings shall not constitute “Details” or “Detailing”.
1.27.“Develop” or “Development” means all activities relating to obtaining
Regulatory Approval of a Licensed Product and all manufacturing activities
undertaken prior to commencement of supply for Commercialization, including
without limitation (a) non-clinical testing in support of the applicable
Licensed Product, toxicology, formulation, Clinical Trials, and regulatory
affairs, including without limitation preparation of Regulatory Filings, and (b)
manufacturing process development for the applicable Licensed Compound and/or
Licensed Product, production of clinical supply of the applicable Licensed
Compound and/or Licensed Product, and manufacturing and quality assurance
technical support activities prior to the commencement of Commercialization,
including without limitation those activities reasonably required for the scale
up of manufacturing processes or equipment in preparation for commercial supply
of the applicable Licensed Compound and/or Licensed Product. For clarity,
“Development” does not include research activities intended to identify and
optimize Antibodies that target Alpha-Synuclein.
1.28.“Dispute” means any dispute, controversy, or claim in connection with this
Agreement and any other agreement entered into pursuant hereto, the construction
hereof or thereof, or the rights, obligations, or liabilities of either Party
hereunder or thereunder.
1.29.“Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.
1.30.“Effective Date” means the later of (a) the Signing Date, or (b) if a HSR
filing is made, the second business day immediately following the earlier of (i)
the date upon which the waiting period under HSR expires or terminates early or
(ii) the date upon which all requests to the Parties by the Federal Trade
Commission or the Justice Department, as the case may be, with regard to the
transaction contemplated by this Agreement, have been satisfactorily met and no
objection on the part of the Federal Trade Commission or the Justice Department
remains.
1.31.“EMA Guideline” means the European Medicines Agency’s publication
“Guideline on Clinical Investigation of Medicinal Products in the Treatment of
Parkinson’s Disease”, Doc. Ref. CPMP/EWP/563/95 Rev. 1 (London, 24 July 2008).
1.32.“EU” means the European Union and all its present and future member
countries.
1.33.“FDA” means the United States Food and Drug Administration, or any
successor thereto, having the administrative authority to regulate the marketing
of human pharmaceutical products or biological therapeutic products, delivery
systems and devices in the Shared Territory.

5
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




1.34.“Field” means all uses, including the prevention, diagnosis, treatment,
supportive care or amelioration of diseases and conditions.
1.35.“Financial Appendix” means the financial appendix attached as Exhibit 1.35.
1.36.“First Commercial Sale” means, on a country-by-country basis, the first
invoiced sale of a Licensed Product to a Third Party by the Roche Group,
following the receipt of any Regulatory Approval required for the sale of such
Licensed Product, or if no such Regulatory Approval is required, the date of the
first invoiced sale of a Licensed Product to a Third Party by the Roche Group in
such country.
1.37.“FTE Rate” means the amount of [*] per FTE, on a fully burdened cost basis.
1.38.“FTE” means a full-time equivalent person-year, based upon a total of no
less than [*] hours per year, undertaken in connection with the conduct of
research in the Research Collaboration or as otherwise agreed by the Parties. In
no circumstances can the work of any given person exceed one (1) FTE.
1.39.“GAAP” means United States generally accepted accounting principles,
consistently applied.
1.40.“Good Clinical Practices” or “GCP” means the standards, practices and
procedures set forth in the guidelines entitled in “Good Clinical Practice:
Consolidated Guidance”, the related regulatory requirements imposed by the FDA,
and, as applicable, any equivalent or similar standards in jurisdictions outside
the Shared Territory.
1.41.“Good Laboratory Practices” or “GLP” means the regulations set forth in 21
C.F.R. Part 58, the requirements thereunder imposed by the FDA, and, as
applicable, any equivalent or similar standards in jurisdictions outside the
Shared Territory.
1.42.“Good Manufacturing Practices” or “GMP” means the regulations set forth in
21 C.F.R. Parts 210-211, 820 and 21 C.F.R. Subchapter C (Drugs), Quality System
Regulations, the requirements thereunder imposed by the FDA, and, as applicable,
any equivalent or similar standards in jurisdictions outside the Shared
Territory.
1.43.“[*]” means [*].
1.44.“HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
may be amended, supplemented, or replaced.
1.45.“IFRS” means International Financial Reporting Standards, consistently
applied.
1.46.“IND” means an Investigational New Drug Application for a Licensed Product,
which must be approved by the FDA (or foreign equivalent) before such Licensed
Product can be administered to humans.
1.47.“Information” means ideas, inventions, discoveries, concepts, formulas,
practices, procedures, processes, methods, knowledge, know-how, trade secrets,
technology,

6
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




designs, drawings, computer programs, skill, experience, documents, results,
clinical and regulatory strategies, data, including without limitation
pharmacological, toxicological, non-clinical and clinical data, analytical and
quality control data, manufacturing data and descriptions, Patent and legal
data, market data, financial data or descriptions, assay protocols,
specifications, and the like, in written, electronic or other form, now known or
hereafter developed, whether or not patentable.
1.48.“Inventions” means any and all inventions conceived or reduced to practice
by or on behalf of either Party or its Affiliates or Sublicensees in the course
of [*] under this Agreement.
1.49.“Jointly Funded Product/Indication” means the first Licensed Product for
the Parkinson’s Disease Indication, unless Prothena exercises its Opt-Out with
respect thereto pursuant to Section 6.2, as well as (a) the first Licensed
Product for any other indication(s) for which Prothena exercises its Opt-In
pursuant to Section 6.1(b) and (b) any other Licensed Products developed for
indications for which Prothena exercises its Opt-In pursuant to Section 6.1(b),
in each case (a) and (b) unless Prothena exercises its Opt-Out with respect
thereto pursuant to Section 6.2.
1.50.“Lead Compound” means (a) the Antibody having the amino acid sequence set
forth in Exhibit 1.50 (“PRX002”), and (b) any modifications to PRX002 that
are[*].
1.51.“Lead Product” means a product incorporating the Lead Compound.
1.52.“Licensed Compounds” means (a) the Lead Compound, (b) any Licensed Prothena
Compounds, (c) any Licensed Roche Compounds, and (d) any Research Collaboration
Compounds. [*]
1.53.“Licensed Other Product” means any Licensed Product other than the Lead
Product.
1.54.“Licensed Product Trademarks” means the Trademarks that pertain
specifically to a Licensed Product.
1.55.“Licensed Product” means any product, including without limitation any
Combination Product, incorporating a Licensed Compound as pharmaceutically
active agent, regardless of its finished form or formulation or dosage.
1.56.“Licensed Prothena Compound” means any Antibody that binds to
Alpha-Synuclein or fragments thereof and is listed on Exhibit 1.56, and any
Related Antibodies thereof.
1.57.“Licensed Roche Compound” means any Antibody that binds to Alpha-Synuclein
or fragments thereof and is listed on Exhibit 1.57, and any Related Antibodies
thereof.
1.58.“Major Market Country” means [*].
1.59.“Parkinson’s Disease” means [*].

7
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




1.60.“Parkinson’s Disease Indication” means the treatment of patients for
Parkinson’s Disease.
1.61.“Patent” means (a) letters patent (or other equivalent legal instrument),
including without limitation utility and design patents, extensions,
substitutions, registrations, confirmations, reissues, re-examinations or
renewals thereof, and (b) all foreign or international equivalents, including
supplementary protection certificates, of any of the foregoing in any country.
1.62.“Patent Application” means (a) an application for letters patent, including
without limitation a provisional application, a non-provisional application, a
reissue application, a re-examination application, a continuation application, a
continued prosecution application, a continuation-in-part application, a
divisional application or any equivalent thereof that is pending at any time
during the Term before a government patent agency, and (b) all foreign or
international equivalents of any of the foregoing in any country.
1.63.“Pharmacovigilance Agreement” means an agreement entered into by the
Parties to set forth the protocols and procedures for reporting adverse events
and complying with reporting requirements set forth by Regulatory Authorities.
1.64.“Phase I Clinical Trial” means any clinical study conducted on sufficient
numbers of human subjects to establish that a pharmaceutical product is
reasonably safe for continued testing and to support its continued testing in
Phase II Clinical Trials as required by 21 C.F.R. § 312.21(a) or similar
Applicable Law in a country other than the United States.
1.65.“Phase II Clinical Trial” means any clinical study conducted on sufficient
numbers of human subjects that have the targeted disease of interest to
investigate the safety and efficacy of a pharmaceutical product for its intended
use and to define warnings, precautions, and adverse reactions that may be
associated with such pharmaceutical product in the dosage range to be prescribed
as required by 21 C.F.R. § 312.21(b) or similar Applicable Law in a country
other than the United States.
1.66.“Phase III Clinical Trial” means any clinical study intended as a pivotal
study for purposes of seeking Regulatory Approval that is conducted on
sufficient numbers of human subjects to establish that a pharmaceutical product
is safe and efficacious for its intended use, to define warnings, precautions,
and adverse reactions that are associated with such pharmaceutical product in
the dosage range to be prescribed, and to support Regulatory Approval of such
pharmaceutical product or label expansion of such pharmaceutical product as
required by 21 C.F.R. § 312.21(c) or similar Applicable Law in a country other
than the United States..
1.67.“Phase IV Clinical Trial” means clinical study of a pharmaceutical product
on human subjects commenced after receipt of Regulatory Approval of such
pharmaceutical product for the purpose of satisfying a condition imposed by a
Regulatory Authority to maintain or expand Regulatory Approval, or to support
the marketing of such pharmaceutical product, and not for the purpose of
obtaining initial Regulatory Approval of a pharmaceutical product.

8
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




1.68.“Plans” means the Research Plan, Development Plan, Commercialization Plan,
and Co-Detailing Plan.
1.69.“[*]” means [*].
1.70.“Prescribers” means physicians and other health care professionals,
including without limitation neurologists, who are permitted by Applicable Law
to prescribe Licensed Products.
1.71.“Promotional Materials” means all Sales Representative training materials
and all written, printed, graphic, electronic, audio or video matter, including
without limitation journal advertisements, sales visual aids, leave-behind
items, formulary binders, reprints, direct mail, direct-to-consumer advertising,
internet postings and sites and broadcast advertisements intended for use or
used by or on behalf of either Party or their respective Affiliates in
connection with any promotion of a Licensed Product.
1.72.“Prothena Know-How” means all Information that is Controlled by Prothena as
of the Effective Date or during the Term that is not publicly known, even though
parts thereof may be publicly known, and is necessary or useful to Develop,
make, use, sell, offer to sell, import or export a Licensed Compound or Licensed
Product incorporating such Licensed Compound, except for any Information
licensed to Prothena or its Affiliates under the UCSD License Agreement.
Prothena Know-How does not include Prothena Patent Rights.
1.73.“Prothena Patent Rights” means (a) the Patents listed in Exhibit 1.73, (b)
any Patents that issue from the Patent Applications listed in Exhibit 1.73, (c)
any Patents and/or Patent Applications that claim priority to a Patent or Patent
Application listed in Exhibit 1.73, and (d) any Patent and/or Patent Application
Controlled by Prothena as of the Effective Date or during the Term that claims a
product, method, apparatus, material, manufacturing process or other technology
necessary or useful to Develop, make, use, sell, offer to sell, import or export
a Licensed Compound or Licensed Product, except in each case (a) through (d)
excluding any Patents and/or Patent Applications licensed to Prothena or its
Affiliates under the UCSD License Agreement and jointly owned by Prothena. For
the avoidance of doubt, to the extent included in the foregoing and Controlled
by Prothena, “Prothena Patent Rights” shall [*]. Prothena Patent Rights do not
include Prothena Know-How.
1.74.“Prothena Technology” means Prothena Patent Rights and Prothena Know-How.
1.75.“Prothena Trademarks” means the Trademarks Controlled by Prothena used in
the Commercialization of a Licensed Product.
1.76.“Regulatory Approval” means (a) in the United States, approval by the FDA
of a BLA or other applicable Regulatory Filing and satisfaction of related
applicable FDA registration and notification requirements, if any, or (b) in any
country other than the United States, approval by Regulatory Authorities having
jurisdiction in such country of a single application or set of applications
comparable to a BLA or other applicable Regulatory Filing and satisfaction of
related applicable registration and notification requirements, if any; in each
case

9
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




(a) or (b) together with any other approvals necessary to manufacture and
Commercialize a Licensed Product in such country. [*].
1.77.“Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities, including without
limitation the FDA, regulating or otherwise exercising authority with respect to
the Development or Commercialization of a Licensed Product.
1.78.“Regulatory Exclusivity” means any applicable exclusivity, including any
extension thereto (including pediatric extension), granted by a Regulatory
Authority for a pharmaceutical product, including without limitation orphan drug
status or data exclusivity, in a country with respect to a product (such as
those periods listed under the BPCIA or periods under national implementations
of Article 10.1(a)(iii) of Directive 2001/EC/83, and equivalents in other
countries in the Territory). For the avoidance of doubt, “Regulatory
Exclusivity” excludes patent term extensions, supplementary protection
certificates, and international equivalents thereof.
1.79.“Regulatory Filings” means any and all regulatory applications, filings,
approvals and associated correspondence required to Develop Licensed Products
and for Regulatory Approval of a Licensed Product in each country in the
Territory.
1.80.“Related Antibodies” means [*]. Exhibit 1.80 sets forth examples of
situations in which an antibody is intended to constitute a Related Antibody for
a given antibody.
1.81.“Research Collaboration Compound” means any Antibody [*].
1.82.“Roche Excluded Patent Rights” means the Patents and Patent Applications
listed in Exhibit 1.82.
1.83.“Roche Group” means collectively Roche, its Affiliates and its
Sublicensees.
1.84.“Roche Know-How” means all Information that is Controlled by Roche as of
the Effective Date or during the Term that is not publicly known, even though
parts thereof may be publicly known, and is necessary or useful to Develop,
make, use, sell, offer to sell, import or export a Licensed Compound or Licensed
Product incorporating such Licensed Compound. Roche Know-How does not include
Roche Patent Rights.
1.85.“Roche Patent Rights” means (a) the Patents listed in Exhibit 1.85, (b) any
Patents that issue from the Patent Applications listed in Exhibit 1.85, (c) any
Patents and/or Patent Applications that claim priority to a Patent or Patent
Application listed in Exhibit 1.85, and (d) any Patent and/or Patent Application
Controlled by Roche as of the Effective Date or during the Term that claims a
product, method, apparatus, material, manufacturing process or other technology
necessary or useful to Develop, make, use, sell, offer to sell, import or export
a Licensed Compound or Licensed Product incorporating such Licensed Compound,
except for any Roche Excluded Patent Rights. Roche Patent Rights do not include
Roche Know-How.
1.86.“Roche Technology” means Roche Patent Rights and Roche Know-How.

10
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




1.87.“Roche Trademarks” means the Trademarks Controlled by Roche, other than
Licensed Product Trademarks, used in the Commercialization of a Licensed
Product.
1.88.“Royalty Net Sales” means, for a Licensed Product in a particular period,
the amount calculated by subtracting from the Royalty Sales of such Licensed
Product for such period: (a) a lump sum deduction of [*] in lieu of those
deductions that are not accounted for on a Licensed Product-by-Licensed Product
basis, including without limitation freight, postage charges, transportation
insurance, packing materials for dispatch of goods, custom duties; (b)
uncollectible amounts accrued during such period based on [*] in accordance with
the then-currently used IFRS in the calculation of Royalty Sales of such
Licensed Product for such period; and (c) government mandated fees and taxes
(excluding income or franchise taxes) and [*] in accordance with the
then-currently used IFRS in the calculation of Royalty Sales of such Licensed
Product for such period, including, for example, any fees, taxes or other
charges that become due in connection with [*]. For clarity, any given deduction
shall be taken only under one of subsections (a) and (b), and only once in
calculating Royalty Net Sales.
1.89.“Royalty Sales” means, for a Licensed Product in a particular period, the
sum of (a) and (b) below:
(a)The amount [*] with respect to such Licensed Product for such period [*] in
the Royalty Territory. This amount reflects [*], taken in accordance with the
then-currently used IFRS. By way of example, the gross-to-net deductions taken
in accordance with IFRS as of the Effective Date include the following: [*].
For clarity, any given deduction shall be taken only under one of subsections
(i) through (v), and only once in calculating Royalty Sales. For purposes of
clarity, sales by Roche and its Affiliates to any Sublicensees that are not
Affiliates of Roche shall be excluded from “Royalty Sales”, unless such
Sublicensees are end users of such Licensed Product.
(b)For Sublicensees that are not Affiliates of Roche and not end users of such
Licensed Product [*], the sales amounts in the Royalty Territory reported to
Roche and its Affiliates in accordance with [*]. For purposes of clarity, [*].
1.90.“Royalty Territory” means, on a Licensed Product-by-Licensed Product and
indication-by-indication basis, (a) for Jointly Funded Product/Indications,
worldwide except for the Shared Territory, and (b) for all Licensed Products
that are not Jointly Funded Product/Indications, worldwide.
1.91.“Sales Representative” means a pharmaceutical sales representative who is
trained with respect to the Licensed Product, including its labeling and
Promotional Materials, engaged or employed by either Party (as permitted
hereunder) to conduct Detailing with respect to the Licensed Products in
accordance with the terms of this Agreement and the Co-Detailing Agreement.
1.92.“Shared Territory” means, for any Jointly Funded Product/Indication, the
United States, [*].

11
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




1.93.“Sublicense Agreement” means that certain sublicense agreement by and
between the Parties which grants to Roche a sublicense under UCSD’s joint
interest in the UCSD/Prothena Patent Rights licensed to Prothena under the UCSD
License Agreement and a license under Prothena’s joint interest in the
UCSD/Prothena Patent Rights.
1.94.“Sublicensee” means an entity to which a Party has granted a sublicense
under Section 2.3 (through one or multiple tiers), other than through a
Compulsory Sublicense, pursuant to this Agreement.
1.95.“Territory” means worldwide.
1.96.“Third Party” means any person or entity other than Prothena, Roche, or an
Affiliate of Party.
1.97.“Trademark” means any word, name, symbol, color, designation or device or
any combination thereof, whether registered or unregistered, including without
limitation any trademark, trade dress, service mark, service name, brand mark,
trade name, brand name, logo or business symbol.
1.98.“UCSD License Agreement” means that certain License Agreement by and
between the Regents of the University of California (“UCSD”) and Prothena
Ireland, effective as of November 4, 2013, as may be amended, which grants to
Prothena Ireland and its Affiliates a license under UCSD’s interest in patent
rights jointly owned with Prothena Ireland (the “UCSD/Prothena Patent Rights”).
1.99.“Valid Claim” means, with respect to any country, a claim of (a) an
unexpired issued Patent to the extent such claim has not been revoked or held
invalid or unenforceable by a patent office, court or other governmental agency
of competent jurisdiction in a final and non-appealable judgment (or judgment
from which no appeal was taken within the allowable time period) and which claim
has not been admitted to be invalid or unenforceable through reissue,
reexamination, disclaimer, or otherwise in the relevant country, or (b) a Patent
Application pending for less than [*] from its earliest priority date in the
relevant country, provided that, for clarity, any claim of a Patent Application
that is pending for more than [*] after its earliest priority date, as
applicable, shall become a Valid Claim if it later issues and otherwise falls
within subsection (a).
1.100.Additional Definitions. Each of the following definitions is set forth in
the section of this Agreement indicated below:
Definition
Section
AAA
17.3(b)
Accounting Period
9.9(a)
Alliance Manager
4.7
Allowable Expenses
Exhibit 1.35
Brain Shuttle Application
1.11
CDAs
11.1
Co-Detailed Product
7.1(b)


12
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Co-Detailing Agreement
7.1(d)
Co-Detailing Option
7.1(b)
Co-Detailing Plan
7.1(d)
Collaboration
Exhibit 1.35
Commercialization Budget
Exhibit 1.35
Commercialization Plan
Exhibit 1.35
Confidential Information
11.1
Cost of Goods Sold
Exhibit 1.35
CREATE Act
12.4(c)
Current Firewall
3.2
Damages
14.1
Development Budget
6.6(a)
Development Costs
Exhibit 1.35
Development Plan
6.6(a)
Enforcement Action
12.6(b)
EURIBOR
9.10
Executives
4.2(d)
Filing
9.4(b)
[*]
[*]
Handle
12.5(b)
Indemnification Claim
14.3
Indemnitee
14.3
Indemnitor
14.3
Indirect Taxes
9.15(a)
Infringement Claim
12.7(a)
Infringer
12.6(a)
Janssen
13.2(g)
JCC
4.1
JDC
4.1
JDC Chairperson
4.4(a)
JDC Members
4.4(a)
JFT
4.1
Joint Inventions
12.3(c)
Joint Patent Rights
12.3(c)
JRT
4.1
JRT Chairpersons
4.3(a)
JRT Members
4.3(a)
JSC
4.1
JSC Chairperson
4.2(a)
JSC Members
4.2(a)
Opt-In
6.1(b)
Opt-Out
6.2
Package
7.4
Parties
Preamble


13
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Party
Preamble
Payment Currency
9.11
Payments
9.15(b)
PhRMA
13.4
Press Release
11.6
Prothena
Preamble
Prothena Antibody Product
6.7(b)
Prothena Indemnitees
14.1
Prothena Inventions
12.3(b)
Prothena Ireland
Preamble
Prothena US
Preamble
Ramp-up Costs
6.7(a)
Region
16.4
Representing Party
13.1
Research Budget
5.2(a)
Research Collaboration
5.1
Research Plan
5.2(a)
Research Term
5.8
Roche
Preamble
Roche Basel
Preamble
Roche Indemnitees
14.2
Roche Inventions
12.3(a)
Roche Nutley
Preamble
Rules
17.3(b)
Samples
16.8(a)(v)(2)
Signing Date
Preamble
Tax
9.15(a)
Tax Authority
9.15(a)
Term
16.1
Termination Products
16.8(a)(v)
Third Party Royalties
Exhibit 1.35
UCSD
1.98
UCSD/Prothena Patent Rights
1.98
USPTO
12.4(c)





2.
LICENSES.

2.1.License Grants to Roche. Subject to the terms and conditions of this
Agreement, Prothena hereby grants to Roche (excluding [*]):
(a)under the Prothena Technology, an exclusive (subject to Prothena’s and its
Affiliates’ retained rights to conduct Development activities under this
Agreement), royalty-bearing license, with the right to grant sublicenses in
accordance with Section 2.3, to Develop,

14
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




make, have made, use, sell, offer to sell, import, and export Licensed Compounds
and Licensed Products in the Field in the Royalty Territory.
(b)under the Prothena Technology, an exclusive (subject to Prothena’s and its
Affiliates’ retained rights to conduct Development activities under this
Agreement) license, subject to the sharing of Profit and Loss as set forth in
Section 9.3, with the right to grant sublicenses in accordance with Section 2.3,
to Develop, make, have made, use, sell, offer to sell, import, and export
Licensed Compounds included in the Jointly Funded Product/Indications, and such
Jointly Funded Product/Indications, in the Field in the Shared Territory;
provided, however, that the foregoing license shall be co-exclusive (with
Prothena and its Affiliates) with respect to co-Detailing, subject to Prothena
exercising its Co-Detailing Option, during the time Prothena is co-Detailing in
the Shared Territory. For clarity, the only Licensed Products in the Shared
Territory are Jointly Funded Product/Indications.
(c)under the Prothena Trademarks, a non-exclusive, royalty-free license, with
the right to grant sublicenses in accordance with Section 2.3, to use and
display such Trademarks in connection with the Commercialization of Licensed
Products in the Field in the Territory, as provided under and in accordance with
Section 7.6 and the Co-Detailing Agreement.
Notwithstanding the foregoing, the exclusive licenses granted by Prothena to
Roche under this Section 2.1 shall be subject to any in-licenses to Prothena
that may be nonexclusive.
2.2.License Grant to Prothena. Subject to the terms and conditions of this
Agreement, Roche hereby grants to Prothena, under the Roche Technology, a
non-exclusive, royalty-free license, with the right to grant sublicenses in
accordance with Section 2.3, to conduct activities pursuant to this Agreement.
Roche acknowledges that Prothena is not obligated to conduct activities that
would require a license under any of the Roche Excluded Patent Rights, and that
if it is determined during the Term that such a license will be necessary or
useful for Prothena’s conduct of activities pursuant to this Agreement, the
Parties will discuss the terms of such license in good faith. Roche hereby
confirms that the Roche Excluded Patent Rights do not claim inventions that are
necessary for Prothena’s performance of its obligations under any Co-Detailing
Agreement.
2.3.Sublicense Rights.
(a)Roche shall have the right to grant sublicenses, through multiple tiers,
under the licenses granted to it under Section 2.1, subject to Section 2.3(b)
and Section 2.3(c), and shall provide written notice to Prothena within [*] of
granting such sublicense. Prothena shall have the right to grant sublicenses
under the licenses granted to it under Section 2.2 (i) to its Affiliates and
(ii) upon the prior written consent of Roche, unless otherwise permitted under
Section 5.3 or Section 6.8, to Third Parties.
(b)If Chugai does not become a Sublicensee of Roche for Japan, then either Party
may propose a Sublicensee for Japan, and the JSC shall agree upon such a
Sublicensee for Japan. Upon the determination of the JSC regarding the identity
of such Sublicensee, Roche

15
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




shall negotiate the terms of and be a party to the sublicense agreement, which
shall be on commercially reasonable terms and consistent with this Agreement.
(c)Roche shall not have the right to grant sublicenses under the license granted
to it under Section 2.1 to [*] without the prior written consent of Prothena.
2.4.No Implied Rights or Licenses; Certain Covenants. Neither Party grants to
the other Party any rights or licenses in or to any Patent or other intellectual
property right, whether by implication, estoppel or otherwise, except to the
extent expressly provided for under this Agreement. The Parties acknowledge and
agree that the Prothena Technology and Roche Technology may be useful for [*],
and that no rights or licenses in or to any Patent or other intellectual
property right are granted to the other Party for such products. Each Party
covenants and agrees that it shall not, and it shall cause its Affiliates and
Sublicensees not to, use or practice the intellectual property rights licensed
under this Agreement, or use Information provided by the other Party to such
Party, except as expressly permitted by this Agreement.
2.5.UCSD License Agreement.
(a)The Parties shall [*]. The Parties shall work in good faith to enter into the
Sublicense Agreement on mutually acceptable terms within [*] following the
amendment of the UCSD License Agreement. At any time prior to any amendment of
the UCSD License Agreement, [*]. Roche shall have the right to [*] by Roche to
Prothena under this Agreement.
(b)Upon [*], unless the [*], the Parties hereby agree that [*].
2.6.HSR Filings.
(a)General. Subject to the terms and conditions of this Agreement, each Party
shall use all reasonable efforts to take, or cause to be taken, all reasonable
actions and to do, or cause to be done, all things necessary and appropriate to
consummate the transaction contemplated by this Agreement. Notwithstanding
anything to the contrary contained in this Agreement, Roche shall have the sole
and exclusive right to determine, at its option but without any obligation
whatsoever, whether it shall have any obligation to take any actions in
connection with, or agree to, any demands for the license, sale, divestiture or
disposition of assets of Roche, its Affiliates or Prothena, asserted by the
United States Federal Trade Commission, the Antitrust Division of the United
States Department of Justice or any other Regulatory Authority in connection
with antitrust matters or international competition laws, or to defend through
litigation any proceeding commenced by the Federal Trade Commission, the
Antitrust Division of the United States Department of Justice or other
Governmental Authority in connection with the foregoing matters. Each Party
shall cooperate with the other Party in the preparation, execution and filing of
all documents that are required pursuant to the HSR Act. [*] with respect to
preparing, executing and filing such documents, provided that, for clarity, [*]
to the applicable Regulatory Authority.
(b)Condition Subsequent. If the HSR Act or any other applicable governmental law
applies to the transactions contemplated by this Agreement, then the
effectiveness of this Agreement and the transactions contemplated hereunder
shall be subject to

16
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




and contingent upon the satisfaction under the following condition subsequent to
the execution of this Agreement. The condition subsequent shall be the earlier
to occur of (i) approval of the transaction by the Federal Trade Commission or
any other applicable governmental authority, or (ii) expiration or termination
of all applicable waiting periods, and requests for information (and any
extensions thereof) under the HSR Act or other applicable law. Subject to the
terms and conditions of this Agreement, each Party shall use all reasonable
efforts to take, or cause to be taken, all reasonable actions and to do, or
cause to be done, all things necessary and appropriate to satisfy the condition
subsequent and to consummate the transactions contemplated by this Agreement.
Each Party shall cooperate with the other Party in the preparation, execution
and filing of all documents that are required or permitted to be filed on or
before the Closing Date for the purpose of consummating this transaction,
including filings pursuant to the HSR Act or other governmental filing. [*] with
respect to preparing, executing and filing such documents, provided that, for
clarity, [*] to the applicable Regulatory Authority.
(c)Termination no HSR clearance. Either Party may terminate this Agreement in
its entirety, upon [*] prior written notice to the other Party if the condition
subsequent under this Section 2.6 has not been fulfilled within [*] after the
Signing Date, in which case, upon termination, there shall be [*] of this
Section 2.6.
3.
EXCLUSIVITY.

3.1.Antibody Products targeting Alpha-Synuclein. During the Term, except as
otherwise provided below, each Party and its Affiliates[*] shall work
exclusively with the other Party and its Affiliates to research and develop
Antibody Products targeting Alpha-Synuclein. In particular, Prothena and its
Affiliates will not conduct, participate in, or fund, directly or indirectly,
alone or with a Third Party, research, development or commercialization
activities specifically directed to any Antibody Products targeting
Alpha-Synuclein except pursuant to this Agreement, and Roche and its
Affiliates[*] will not conduct, participate in, or fund, directly or indirectly,
alone or with a Third Party, research, development or commercialization
activities specifically directed to any Antibody Product targeting
Alpha-Synuclein except pursuant to this Agreement. [*]
3.2.[*]. [*]
3.3.[*].
(a)The Parties agree and acknowledge that the licenses granted to Roche pursuant
to Section 2.1 do not include [*]. However, the Parties also acknowledge that
[*]. If either Party in good faith believes that [*].
(b)[*] Roche will make an election as set forth in subsection (i) or (ii) below,
as applicable. [*]
(i)[*]
(ii)[*]

17
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






4.
GOVERNANCE.

4.1.General. Promptly after the Effective Date, but in no event more than [*]
after the Effective Date, the Parties shall establish a joint steering committee
(the “JSC”) in accordance with Section 4.2 to oversee and direct the Parties’
conduct under this Agreement, and the following subcommittees and teams which
shall report to the JSC: a joint research team (the “JRT”) in accordance with
Section 4.3 to oversee the Research Collaboration, a joint development committee
(the “JDC”) in accordance with Section 4.4 to oversee the Development of the
Licensed Products, a joint finance team (the “JFT”) in accordance with Section
4.6 to oversee the sharing of Profit and Loss, and, solely if it comes into
existence pursuant to Section 4.6, a joint commercialization committee (the
“JCC”) to oversee the Co-Detailing of the Co-Detailed Products. Each of these
committees and teams shall have the responsibilities and authority allocated to
it in this Article 4 and elsewhere in this Agreement. The JSC shall have the
right to form additional subcommittees and teams as it deems appropriate for
carrying out the purposes of this Agreement. Each of these committees and teams
shall make decisions consistent with the goal of implementing the Plans for
which it is responsible and conducting other activities under this Agreement in
a manner consistent with the optimization of Development and Commercialization.
In the event that any of the JRT, JFT, JDC, or JCC are dissolved or do not come
into existence, as applicable, the JSC shall take on all of the responsibilities
of such subcommittee or team.
4.2.Joint Steering Committee.
(a)Membership. The JSC shall be composed of three (3) representatives from each
of Prothena and Roche (“JSC Members”), including the Alliance Managers who shall
be non-voting JSC members. The Parties each shall appoint JSC Members with
appropriate seniority and functional expertise. Each Party may replace any of
its JSC Members and appoint a person to fill the vacancy arising from each such
replacement. A Party that replaces a JSC Member shall notify the other Party at
least [*] prior to the next scheduled meeting of the JSC. Both Parties shall use
Commercially Reasonable Efforts to keep an appropriate level of continuity in
representation on the JSC. Both Parties may invite a reasonable number of
additional experts and/or advisors to attend part or the whole JSC meeting with
prior notification to the JSC. JSC Members may be represented at any meeting by
another person designated by the absent JSC Member. There shall be an annually
rotating chairperson of the JSC (“JSC Chairperson”), with the first JSC
Chairperson to be designated by [*].
(b)Responsibilities. The JSC shall oversee and monitor the direction and course
of the activities to be conducted under this Agreement, and shall oversee the
JRT, JDC, JFT, and JCC (to the extent each subcommittee or team exists). Without
limiting the generality of the foregoing, the JSC shall:
(i)review the Research Collaboration and Development activities and obligations
of the Parties under this Agreement throughout the Territory for each Licensed
Product;

18
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




(ii)approve each Research Plan and Research Budget, and updates thereto, no less
frequently than once per year, and review and approve any substantive departure
from each;
(iii)approve each Development Plan and Development Budget, and updates thereto,
for each Jointly Funded Product/Indication no less frequently than once per
year, and review and approve any substantive departure from each;
(iv)facilitate the flow of information between Parties to aid in performance
against goals;
(v)review the Parties’ strategy for scientific publications;
(vi)approve Regulatory Filings for Jointly Funded Product/Indications, including
but not limited to INDs (except as expressly provided for in Section 6.1(a)),
applications for Regulatory Approval, and supportive filings with Regulatory
Authorities;
(vii)agree on timing of the transfer of IND for the Lead Product to Roche;
(viii)oversee allocation of supply of Licensed Compounds and Licensed Products
in the case of a shortage of supply in accordance with Section 8.7;
(ix)discuss any issues elevated from any subcommittees or teams;
(x)resolve Disputes and, if applicable, submit unresolved Disputes to the
process described in Section 4.2(d); and
(xi)perform such other functions as appropriate to further the purposes of this
Agreement as determined by the Parties, including without limitation forming
additional subcommittees and periodic evaluation of performance against goals.
(c)Meetings, Agenda, and Minutes. The JSC shall meet at least one (1) time per
Calendar Quarter or as otherwise mutually agreed upon by the Parties. At least
two (2) such meetings per Calendar Year must be held in person, and all other
such meetings may be held by teleconference or videoconference. The location of
the meetings of the JSC to be held in person shall alternate between sites
designated by each Party. Each Party shall bear all the expenses of its
representatives on the JSC. The JSC Chairperson or his/her delegate shall be
responsible for sending invitations and agendas for all JSC meetings to all JSC
Members at least [*] before the next scheduled meeting of the JSC. The JSC
Chairperson shall be responsible for designating a JSC Member, or an attending
member of another committee or team, to record in reasonable detail and
circulate draft minutes of JSC meetings to all JSC Members for comment and
review within [*] after the relevant meeting. The JSC Members shall have [*] to
provide comments. The JSC Member preparing the minutes shall incorporate timely
received comments and distribute finalized minutes to all JSC Members within [*]
after the relevant meeting. The JSC Chairperson shall approve the final version
of the minutes before its distribution.

19
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




(d)Voting; Dispute Resolution. Each of Prothena and Roche shall have one (1)
collective vote on the JSC, and any matter voted on shall require the unanimous
vote of both Parties. The JSC shall have no power to amend or waive compliance
with this Agreement. The Parties expressly agree that [*] shall be [*]. For all
[*] within the JSC’s jurisdiction under Section 4.2(b), if the JSC is unable to
resolve any such Dispute within [*] after it first addresses such matter (or
such longer period as the Parties may mutually agree upon), then such Dispute
shall be referred to the [*] and the [*] (the “Executives”). In the event the
Executives of each Party are unable to resolve the Dispute within [*] after
receiving notice of the Dispute (or such longer period as the Parties may
mutually agree upon), then such Dispute shall be [*].
(e)Lifetime. The JSC shall exist from the Effective Date until such time that
the Parties mutually agree to dissolve the JSC [*], subject to Section 4.8.
4.3.Joint Research Team.
(a)Membership. The JRT shall be composed of two (2) representatives from each of
Prothena and Roche (“JRT Members”). The Parties each shall appoint JRT Members
with appropriate seniority and functional expertise. Each Party may replace any
of its JRT Members and appoint a person to fill the vacancy arising from each
such replacement. A Party that replaces a JRT Member shall notify the other
Party at least [*] prior to the next scheduled meeting of the JRT. Both Parties
shall use Commercially Reasonable Efforts to keep an appropriate level of
continuity in representation on the JRT. Both Parties may invite a reasonable
number of additional experts and/or advisors to attend part of or the whole JRT
meeting with prior notification to the JRT. JRT Members may be represented at
any meeting by another person designated by the absent JRT Member. The JRT shall
be co-chaired by JRT Members from each Party (“JRT Chairpersons”).
(b)Responsibilities. The JRT shall be responsible for overseeing the Research
Collaboration. Specific responsibilities and authority of the JRT shall include:
(i)planning, allocating and coordinating all Research Collaboration activities;
(ii)establishing each Research Plan and Research Budget to be proposed to the
JSC for approval, and monitoring timelines and budgets, including any updates
and revisions thereto;
(iii)reviewing data arising out of the Research Plan;
(iv)making decisions on the Research Plan and Research Budget;
(v)reviewing and approving any substantive scientific study plans under the
Research Plan;
(vi)reviewing any deviations from the requirements for agreements with
subcontractors as set forth in Section 5.3;

20
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




(vii)attempting to reach consensus on any issues or disputes on an informal
basis; and
(viii)periodic reporting of Research Collaboration activities and related
matters to the JSC.
The JRT shall have no responsibility and authority other than that expressly set
forth in this Section 4.3(b).
(c)Meetings, Agenda, and Minutes. The JRT shall meet at least one (1) time per
Calendar Quarter, unless otherwise specified by the JSC, at times and in
locations agreed upon by the JRT. At least one (1) such meeting per Calendar
Year must be held in person, and all other such meetings may be held by
teleconference or videoconference. Each Party shall bear all the expenses of its
representatives on the JRT. The JRT Chairpersons or their delegates shall be
responsible for sending invitations and agendas for all JRT meetings to all JRT
Members at least [*] before the next scheduled meeting of the JRT. The JRT
Chairpersons shall be responsible for designating a JRT Member to record in
reasonable detail and circulate draft minutes of JRT meetings to all JRT Members
for comment and review within [*] after the relevant meeting. JRT Members shall
have [*] to provide comments. The JRT Member preparing the minutes shall
incorporate timely received comments and distribute finalized minutes to all JRT
Members and JSC Members within [*] after the relevant meeting. The JRT
Chairpersons shall approve the final version of the minutes before its
distribution.
(d)Voting. The JRT shall decide matters within its responsibilities set forth in
Section 4.3(b). Each of Prothena and Roche shall have one (1) collective vote on
the JRT. JRT Members shall act in good faith and seek agreement with respect to
matters to be decided by the JRT. If the JRT is unable to decide a matter by
consensus for more than [*] after the JRT first addresses such matter (or such
longer period as the Parties may mutually agree upon), then such disagreement
shall be submitted to the JSC for resolution. The JRT shall have no power to
amend or waive compliance with this Agreement.
(e)Lifetime. The JRT shall exist during the Research Term, subject to Section
4.8.
4.4.Joint Development Committee.
(a)Membership. The JDC shall be composed of three (3) representatives from each
of Prothena and Roche (“JDC Members”). The Parties each shall appoint JDC
Members with appropriate seniority and functional expertise. Each Party may
replace any of its JDC Members and appoint a person to fill the vacancy arising
from each such replacement. A Party that replaces a JDC Member shall notify the
other Party at least [*] prior to the next scheduled meeting of the JDC. Both
Parties shall use Commercially Reasonable Efforts to keep an appropriate level
of continuity in representation on the JDC. Both Parties may invite a reasonable
number of additional experts and/or advisors to attend part of or the whole JDC
meeting with prior notification to the JDC. JDC Members may be represented at
any meeting by another person designated by the absent JDC Member. The JDC shall
be [*] (“JDC Chairperson”).

21
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






(b)Responsibilities. The JDC shall be responsible for overseeing the Development
of Licensed Products throughout the Territory. Specific responsibilities and
authority of the JDC shall include:
(i)reviewing Development activities and obligations of the Parties under this
Agreement throughout the Territory for each Licensed Product;
(ii)planning, allocating and coordinating all Development activities for Jointly
Funded Product/Indications;
(iii)reviewing and commenting on each Development Plan and Development Budget
for Jointly Funded Products/Indications to be proposed to the JSC for approval,
and monitoring timelines and budgets, including any updates and revisions
thereto;
(iv)sharing information at a high level regarding Roche’s development plans for
Licensed Products that are not Jointly Funded Product/Indications;
(v)reviewing and approving any clinical protocols for each Jointly Funded
Product/Indication;
(vi)overseeing the progress of the Clinical Trial(s) for Jointly Funded
Product/Indications;
(vii)overseeing the manufacturing activities for Jointly Funded
Product/Indications;
(viii)reviewing Regulatory Filings for Jointly Funded Product/Indications,
including but not limited to INDs, applications for Regulatory Approval, and
supportive filings with Regulatory Authorities;
(ix)overseeing pharmacovigilance efforts for Jointly Funded Product/Indications;
(x)reviewing any deviations from the requirements for agreements with
subcontractors as set forth in Section 6.8;
(xi)attempting to reach consensus on any issues or disputes on an informal
basis; and
(xii)periodic reporting of Development activities and related matters to the
JSC.
The JDC shall have no responsibility and authority other than that expressly set
forth in this Section 4.4(b).
(c)Meetings, Agenda, and Minutes. The JDC shall meet at least one (1) time per
Calendar Quarter, unless otherwise specified by the JSC, at times and in
locations

22
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




agreed upon by the JDC. At least one (1) such meeting per Calendar Year must be
held in person, and all other such meetings may be held by teleconference or
videoconference. Each Party shall bear all the expenses of its representatives
on the JDC. The JDC Chairperson or his/her delegate shall be responsible for
sending invitations and agendas for all JDC meetings to all JDC Members at least
[*] before the next scheduled meeting of the JDC. The JDC Chairperson shall be
responsible for designating a JDC Member to record in reasonable detail and
circulate draft minutes of JDC meetings to all JDC Members for comment and
review within [*] after the relevant meeting. JDC Members shall have [*] to
provide comments. The JDC Member preparing the minutes shall incorporate timely
received comments and distribute finalized minutes to all JDC Members and JSC
Members within [*] after the relevant meeting. The JDC Chairperson shall approve
the final version of the minutes before its distribution.
(d)Voting. The JDC shall decide matters within its responsibilities set forth in
Section 4.4(b). Each of Prothena and Roche shall have one (1) collective vote on
the JDC. JDC Members shall act in good faith and seek agreement with respect to
matters to be decided by the JDC. If the JDC is unable to decide a matter by
consensus for more than [*] after the JDC first addresses such matter (or such
longer period as the Parties may mutually agree upon), then such disagreement
shall be submitted to the JSC for resolution. The JDC shall have no power to
amend or waive compliance with this Agreement.
(e)Lifetime. The JDC shall exist during the period of time in which at least one
(1) Jointly Funded Product/Indication is being Developed, subject to Section
4.8.
4.5.Joint Finance Team. The JFT shall have the membership, responsibilities,
meetings, and lifetime as set forth in Section 6 of Exhibit 1.35.
4.6.Joint Commercialization Committee. If Prothena exercises its Co-Detailing
Option in accordance with Section 7.1(b), then upon [*], the Parties shall
establish a JCC under the Co-Detailing Agreement to oversee the Co-Detailing of
the Co-Detailed Products and Commercialization of the Jointly Funded
Product/Indications, which shall include the responsibilities set forth in
Sections 4.6(a) and (b). If the JCC does not come into existence, the JSC shall
have the following additional responsibilities:
(a)reviewing and commenting on each Commercialization Plan and Commercialization
Budget for each Jointly Funded Product/Indication in the Shared Territory no
less frequently than once per Calendar Year, and monitoring timelines and
budgets, including any updates and revisions thereto; and
(b)reviewing Commercialization activities in the Territory at a high level.
4.7.Alliance Managers. Promptly after the Effective Date, each Party shall
appoint an individual to act as the alliance manager for such Party (each, an
“Alliance Manager”). Each Alliance Manager shall be a non-voting JSC Member. The
Alliance Managers will be responsible for the day-to-day coordination of the
collaboration activities contemplated by this Agreement, will facilitate
communication regarding all activities hereunder, and will be responsible for
following-up on decisions made by the JSC. The name and contact information for
such Alliance Manager, as well as any replacement(s) chosen by Prothena or
Roche, in their

23
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




sole discretion, from time to time, shall be promptly provided to the other
Party in accordance with Section 18.5.
4.8.Membership in Committees. Prothena’s membership in any Committee shall be at
its sole discretion, as a matter of right and not obligation, for the sole
purpose of participation in governance, decision-making, and information
exchange with respect to activities within the jurisdiction of such Committee.
Prothena shall have the right to withdraw from membership in any or all of the
Committees upon [*].
5.
RESEARCH COLLABORATION

5.1.General. Commencing on the Effective Date, the Parties shall collaborate on
[*] (together, the “Research Collaboration”).
5.2.Research Plan and Research Budget.
a.In General. The Research Collaboration shall be governed by a Research
Collaboration plan (the “Research Plan”), and the costs and expenses relating to
Research Collaboration shall be governed by a Research Collaboration budget (the
“Research Budget”), the initial forms of which are attached as Exhibit 5.2(a)(i)
and Exhibit 5.2(a)(ii), respectively. The Research Plan will set forth (i) the
scope of the Research Collaboration and the resources that will be dedicated to
the activities for the Research Collaboration, including the responsibilities of
each Party, (ii) specific objectives for each Calendar Year, which objectives
will be updated or amended, as appropriate, by the JRT as research progresses,
(iii) Prothena and Roche personnel assigned to the team from specified
functional areas, and (iv) any activities to be performed by Third Party
contractors.
b.Research Plan Updates and Amendments. The JRT shall review the Research Plan
on an ongoing basis and may amend the Research Plan. Any such changes shall be
reflected in written amendments to the relevant Research Plan. The Research Plan
and the Research Budget will be updated annually. The JRT will commence
discussions of each Research Plan and Research Budget in [*] of the year
preceding the year in which such Research Plan and Research Budget will be
approved and become effective. The JRT shall submit such updated Research Plan
and Research Budget to the JSC for review and approval by [*] of each Calendar
Year for the then-current Calendar Year. The JSC shall provide comments on each
such updated Research Plan or Research Budget, as applicable, within [*]
following their submission. Within [*] following such original submission, the
JSC shall either approve the Research Plan and Research Budget or approve a
modified Research Plan and Research Budget prepared by the JRT.
c.Funding; FTEs. Roche will be responsible for funding the Research
Collaboration in accordance with the Research Budget. Prothena shall provide,
and Roche shall fund, up to [*] Prothena FTEs at the FTE Rate for performance of
the research and other activities for which Prothena is responsible under the
Research Plan. Each individual included in the funded FTEs shall [*] by such
individual under the Research Plan.

24
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






5.3.Third Party Contractors. Roche shall be free to subcontract its activities
under the Research Plan. If specified in the Research Plan, or agreed in writing
by the JRT, Prothena may use Third Party contractors to perform its activities
under the Research Plan. The subcontracting Party shall ensure that, unless
otherwise agreed by the JRT, for each subcontractor under this Section 5.3: (a)
such subcontractor has entered or shall enter into, prior to performing
activities under this Agreement, an appropriate written agreement obligating
such subcontractor to be bound by obligations of confidentiality that are no
less restrictive than the obligations set forth in Article 11; (b) the
subcontracting Party shall retain or obtain ownership of any Inventions and all
intellectual property rights therein made by such subcontractor in performing
such services; and (c) the subcontracting Party shall at all times be
responsible for the performance of such subcontractor as if such activities were
performed by the responsible Party.
5.4.Personnel; Efforts. The Prothena personnel assigned to work on the Research
Collaboration shall comprise a core team for the research efforts. Prothena
shall use the research funding it receives from Roche solely to carry out its
activities under the Research Collaboration in accordance with this Agreement.
Each Party shall use Commercially Reasonable Efforts to perform its respective
tasks and obligations in conducting all activities ascribed to it in the
then-current Research Plan.
5.5.Reports. Within [*] after the reasonable request of Roche during the
Research Term for informal updates or within [*] after the completion of a study
during the Research Term or expiration of the Research Term, as applicable,
Prothena shall provide to Roche a written informal update or report summarizing
its activities under the Research Collaboration, including any material data and
information generated in the course of the Research Collaboration not previously
provided to Roche.
5.6.Materials. During the Research Term, at a Party’s request, the other Party
will provide reasonable quantities of those materials generated pursuant to the
Research Collaboration solely to allow each Party to conduct activities related
to the Research Collaboration.
5.7.Research Records. Each Party shall maintain records of the Research
Collaboration (or cause such records to be maintained) in sufficient detail and
in good scientific manner to properly reflect all work done and results achieved
by or on behalf of such Party in the performance of the Research Collaboration.
All laboratory notebooks shall be maintained for no less than the term of any
Patents issuing therefrom. To the extent practical, the notebooks of each Party
for this Agreement shall be separate from notebooks documenting other research
and Development of such Party.
5.8.Term and Termination. The Research Collaboration shall commence on the
Effective Date and, unless earlier terminated, shall continue for a period of
[*], as may be extended for one or more additional [*] periods by written
agreement of the Parties (the “Research Term”). Roche may terminate the Research
Term at any time upon [*] prior written notice to Prothena. On notice of such
termination, Prothena will use Commercially Reasonable Efforts to wind down
Prothena’s continuing Research Collaboration activities and transition to

25
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Roche [*], in such a manner as not to impact negatively the further research,
and return to Roche [*]. Roche will be responsible for [*].
6.
DEVELOPMENT AND REGULATORY MATTERS

6.1.Lead Product and Initial Indication; Prothena’s Opt-In to Co-Develop
Licensed Products
(a)Lead Product and Initial Indication. The initial indication for the Lead
Product shall be the Parkinson’s Disease Indication and, subject to Section 6.2,
such Lead Product for the Parkinson’s Disease Indication shall be a Jointly
Funded Product/Indication and will be Developed in accordance with the
Development Plan. Prothena shall file the IND in the United States for the Lead
Product, and shall be responsible for communications with Regulatory Authorities
for such Lead Product, with reasonable review and input from Roche (for clarity,
the submission of the first IND for the Lead Product shall not be subject to
Roche’s approval), until such time as Prothena transfers the IND to Roche, as
agreed upon by the JSC. Thereafter, Roche shall be responsible for all
interactions with Regulatory Authorities for the Lead Product.
(b)Prothena’s Opt-In to Co-Develop Licensed Products. To the extent that Roche,
in consultation with the JSC, decides to Develop the first Licensed Product for
additional indications, or additional Licensed Products for one or more
indications (including without limitation the Parkinson’s Disease Indication),
Prothena shall have the option to co-Develop such Licensed Product for such
indication with Roche (each, an “Opt-In”) upon written notice to Roche at any
time prior to [*]. Following such Opt-In, such Licensed Product shall thereafter
be a Jointly Funded Product/Indication, and the Parties shall thereafter share
Profit and Loss, including Development Costs, pursuant to Exhibit 1.35 with
respect thereto.
6.2.Prothena’s Opt-Out Rights. Prothena may elect to opt out of sharing Profit
and Loss, including Development Costs, in the Shared Territory for a Jointly
Funded Product/Indication (each, an “Opt-Out”) upon written notice to Roche at
any time after [*]. If Prothena exercises an Opt-Out under this Section 6.2,
then:
(a)Prothena shall have no further responsibility for conducting new Development
activities with respect to such Licensed Product for such indication, and
Prothena will use Commercially Reasonable Efforts to wind down Prothena’s
continuing Development tasks for such Licensed Product for such indication and
transition them to Roche in such a manner as not to impact negatively the
Development of such Licensed Product for such indication. Roche shall [*].
(b)Such Licensed Product for such indication shall no longer be included as a
Jointly Funded Product/Indication, and Section 6.3 shall apply;
(c)Prothena shall not bear any further Development Costs incurred with respect
to such Licensed Product for such indication after the wind down and transition
as set forth in Section 6.2 has been completed, and Prothena shall not
thereafter be eligible to share Profit and Loss pursuant to Exhibit 1.35 with
respect to such Licensed Product for such indication but shall instead receive
milestones and royalties with respect to such Licensed

26
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Product for such indication pursuant to Section 9.4(d) and Section 9.5(c). The
JFT will take necessary actions to equitably address Development Costs committed
up to the effective date of Prothena’s Opt-Out; and
(d)Prothena will retain its option to co-Detail such Licensed Product for such
indication in the United States pursuant to Section 7.1(b).
6.3.Allocation Mechanism. If a Licensed Product is Developed for indications
other than the indications constituting a Jointly Funded Product/Indication
(whether because Prothena has not Opted In to such other indication or has Opted
Out of such other indication), then the Parties shall meet to establish, within
[*] after Roche decides to Develop such Licensed Product for such other
indication, a mechanism to allocate future Profit and Loss, including
Development Costs (to the extent not specifically identifiable to a particular
indication) and Royalty Net Sales for the relevant Licensed Products for the
indications constituting the Jointly Funded Product/Indication and the other
indications for which such Licensed Products are so Developed, to effect the
economic intent of this Agreement.
6.4.Development Activities. Roche shall take the lead in the Development of
Licensed Products, provided that, unless otherwise agreed by the JSC, Prothena
shall be responsible for [*]. Each Party shall be responsible for conducting the
activities assigned to it in the Development Plan under the direction and
supervision of the JDC, with Development Costs for Jointly Funded
Product/Indications shared by the Parties as set forth in Section 6.7(a). Each
Party shall be responsible for selection and supervision of its personnel
assigned to tasks related to Development activities. Subject to Section 6.1(a)
and the role of the JDC and JSC, Roche shall be responsible for making, and have
authority to make, all decisions, and undertake any actions necessary as a
result of such decisions, regarding Development (including additional
preclinical and clinical development and testing), selecting drug candidates,
and preparing and filing BLAs and any other applications for Regulatory
Approval, all in a manner consistent with this Agreement.
6.5.Development Efforts. In the Shared Territory, each Party shall use
Commercially Reasonable Efforts to Develop the Jointly Funded
Product/Indications in accordance with the Development Plan and the terms of
this Agreement. In the Royalty Territory, Roche shall use Commercially
Reasonable Efforts to Develop at least one Licensed Product in accordance with
the terms of this Agreement.
6.6.Development Plan and Development Budget.
(a)Content. The Development of Jointly Funded Product/Indications shall be
governed by a global Development plan (the “Development Plan”), and the costs
and expenses relating to the Development of Jointly Funded Product/Indications
shall be governed by a Development budget (the “Development Budget”), the
initial forms of which are attached as Exhibit 6.6(a)(i) and Exhibit 6.6(a)(ii),
respectively. The Development Plan and Development Budget shall be updated by
the JDC at least annually and shall cover the following [*] period. Each
Development Plan shall include without limitation (i) an overview of the
Clinical Trials anticipated to be conducted by the Parties to support Regulatory
Approval of the Jointly Funded Product/Indications in the Territory, and related
timelines, (ii) other material activities necessary

27
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




for Development of the Jointly Funded Product/Indications in the Territory,
(iii) the proposed overall program of Development for the Licensed Products, and
(iv) at an appropriate stage of Development, a publication strategy. The
Development Budget shall specify that (1) unless Prothena has Opted Out in
accordance with Section 6.2, Prothena may contribute up to [*] funded FTEs at
the FTE Rate for Development activities up through and including the first Phase
I Clinical Trial, (2) Roche shall [*], and (3) the Parties shall discuss [*].
(b)Updates. The JDC shall, on an annual basis, update the Development Plan and
Development Budget for the [*] period. The JDC shall submit such updated
Development Plans and Development Budgets for each Jointly Funded
Product/Indication to the JSC for approval by [*] of each Calendar Year for the
then-current Calendar Year. The JSC shall provide comments, if any, on each such
updated Development Plan or Development Budget for each Jointly Funded
Product/Indication, as applicable, within [*] following their submission. Within
[*] following such original submission, the JSC shall either approve the
Development Plan and Development Budget or approve a modified Development Plan
and Development Budget prepared by the JDC for each Jointly Funded
Product/Indication.
6.7.Development Costs for Jointly Funded Product/Indications.
(a)Sharing of Development Costs. The Parties shall share all Development Costs
in the following ratio: Prothena shall bear thirty percent (30%) of Development
Costs and Roche shall bear seventy percent (70%) of Development Costs, including
all of Prothena’s reasonable, out-of-pocket costs incurred in connection with
preparation to conduct the Phase I Clinical Trial of Licensed Products (“Ramp-up
Costs”), even if such costs were incurred prior to the Effective Date; provided,
however, that in no event shall Roche be obligated to reimburse to Prothena more
than [*] in Ramp-up Costs. Prothena shall invoice Roche after the Effective Date
for the amounts incurred by Prothena prior to the Effective Date that are
reimbursable Ramp-up Costs, and provide to Roche documentation of such
reimbursable Ramp-up Costs. Roche shall pay all invoiced amounts within [*]
after receiving such invoice.
(b)[*] Development Costs. For the first Jointly Funded Product/Indication that
[*] (a “Prothena Antibody Product”), Roche shall provide Prothena by [*] of each
Calendar Year with a budget detailing the estimated Development Costs for such
Prothena Antibody Product for the [*]. The budget set forth for the [*] will be
considered a firm estimate. If in any [*] the actual Development Costs for such
Prothena Antibody Product exceed the costs set forth in the firm estimate for
such [*], then [*]. For example, if the Development Costs for a Prothena
Antibody Product exceed the costs that are set forth in the firm estimate for
[*], then [*].
(c)Biomarkers and Companion Diagnostics. [*] shall be responsible for [*]
activities associated with the research related to identification of biomarkers
and companion diagnostics, prior to validation of such biomarkers and companion
diagnostics. Any Development activities for biomarkers and companion diagnostics
commencing with clinical studies intended to validate such biomarkers and
companion diagnostics, in which such items are studied along with Licensed
Products, will be agreed by the JDC, and costs thereof for use with Jointly
Funded Product/Indications shall be included in Development Costs; otherwise,
[*] shall solely bear all such costs.

28
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




  
6.8.Development Subcontracting. Prothena may subcontract its material
Development obligations to the Third Parties set forth in Exhibit 6.8 without
the prior written consent of Roche, and may subcontract its other material
Development obligations to any Third Party with the prior written consent of
Roche. Roche may subcontract its Development obligations to any Third Party
without the prior written consent of Prothena. The direct, out-of-pocket costs
of engaging any such Third Party in the Shared Territory, to the extent related
to the Jointly Funded Product/Indications, shall be included as Development
Costs. The subcontracting Party shall ensure that, unless otherwise agreed by
the JDC, for each subcontractor under this Section 6.8: (a) such subcontractor
has entered or shall enter into, prior to performing activities under this
Agreement, an appropriate written agreement obligating such subcontractor to be
bound by obligations of confidentiality that are no less restrictive than the
obligations set forth in Article 11; (b) the subcontracting Party shall retain
or obtain ownership of any Inventions and all intellectual property rights
therein made by such subcontractor in performing such services; and (c) the
subcontracting Party shall at all times be responsible for the performance of
such subcontractor as if such activities were performed by the responsible
Party.
6.9.Cooperation. During the period of time in which at least one (1) Jointly
Funded Product/Indication is being Developed, the Parties shall cooperate with
each other to provide reasonable support in the conduct of all activities
necessary or useful for the Development of Jointly Funded Product/Indications.
6.10.Licensed Products other than Jointly Funded Product/Indications. Except for
those activities set forth in Section 6.1(a), as between the Parties, Roche
(and, if applicable, Roche’s Sublicensees and/or Affiliates) has the sole right
and responsibility for, and control over, all Development activities, including
all regulatory activities, with respect to Licensed Compounds and Licensed
Products that are not Jointly Funded Product/Indications. Unless Prothena
exercises its Opt-In and as may be otherwise agreed by the Parties, Roche shall
bear all costs and expenses associated with research, Development, manufacturing
and Commercialization activities with respect to Licensed Compounds and Licensed
Products that are not Jointly Funded Product/Indications.
6.11.R&D Technology Transfer. As agreed upon by the JRT or JDC, as applicable,
Prothena shall provide reasonable assistance and technical expertise as
necessary to transfer to Roche [*] to support Development of the Licensed
Products.
6.12.Ownership of Regulatory Filings and Regulatory Approvals. Subject to
Section 6.1(a), Roche shall be the owner of all Regulatory Filings and
Regulatory Approvals covering the Licensed Products in the Territory. Roche
shall provide Prothena, through a shared file system that allows for secured
access, with a copy of all Regulatory Filings and Regulatory Approvals. Roche
shall list Prothena as the “collaborator” in each Regulatory Filing for Jointly
Funded Product/Indications in the Shared Territory.
6.13.Interaction with Regulatory Authorities. Subject to Section 6.1(a), Roche
shall be responsible for all interactions with Regulatory Authorities relating
to Development in the Territory. Roche shall update Prothena as to all material
communications with Regulatory Authorities on matters related to the Licensed
Products. Roche will provide to Prothena any copies of material written
communications [*]. To the extent allowed by Applicable Law and as

29
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




is reasonably practicable due to the nature and urgency of meetings with
Regulatory Authorities, Prothena shall have the right to participate in meetings
with Regulatory Authorities throughout the Territory [*]. Upon request by Roche,
Prothena shall provide reasonable support for Roche’s meetings with Regulatory
Authorities in the Royalty Territory relating to the Licensed Products.
6.14.Scientific Record Keeping. Each Party shall record, and shall require its
Affiliates, Sublicensees, and subcontractors to record, to the extent practical,
all research and Development Information relating to this Agreement in
accordance with its internal practices and industry standards. Such records
shall be complete and accurate and shall fully and properly reflect all such
work done and results achieved in sufficient detail and in good scientific
manner appropriate for patent and regulatory purposes. To the extent practical,
the notebooks of each Party for this Agreement shall be separate from notebooks
documenting other research and Development of such Party.
6.15.Pharmacovigilance. Roche and Prothena shall execute a separate
Pharmacovigilance Agreement when applicable, setting forth the procedures and
timelines for compliance with Applicable Laws pertaining to safety reporting and
their related activities with respect to Licensed Products in the Territory.
Prior to the transfer of the IND to Roche in accordance with Section 6.1(a),
Prothena shall be responsible for safety data and maintaining the safety
database for the Lead Product. Thereafter, Prothena shall transfer the safety
database to Roche and Roche will be responsible for safety data and maintaining
the safety database for all Licensed Products.
7.
COMMERCIALIZATION.

7.1.Commercialization Activities.
(a)General. Subject to Prothena’s Co-Detailing Option as set forth below, Roche
shall be responsible for the Commercialization of the Licensed Products in the
Territory, and all costs associated therewith. Throughout the Territory, Roche
shall book all sales of the Licensed Products.
(b)Co-Detailing Option. Prothena shall have the option to co-Detail in the
United States: (i) the first Licensed Product for the Parkinson’s Disease
Indication to obtain Regulatory Approval, whether or not such Licensed Product
is a Jointly Funded Product/Indication, and (ii) if Prothena exercises such
option for such first Licensed Product for the Parkinson’s Disease Indication,
then each subsequent Licensed Product to obtain Regulatory Approval for the
Parkinson’s Disease Indication [*] (each option, a “Co-Detailing Option”, and
each product, a “Co-Detailed Product”). Each Co-Detailing Option shall be
exercisable no later than [*] by providing written notice to Roche specifying
that Prothena is electing to co-Detail such Licensed Product.
(c)Right to Use a Contract Sales Force. Prothena’s Sales Representatives shall
be its own employees, except that during the [*] following the First Commercial
Sale of each Co-Detailed Product, Prothena may engage a contract sales
organization or contract sales representatives approved by Roche, such approval
not to be unreasonably withheld, to perform co-Detailing activities on a
transitional basis. Such sales force must be in place no later than [*]

30
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




prior to the estimated date of First Commercial Sale of the applicable
Co-Detailed Product; otherwise, Prothena’s right to co-Detail such Co-Detailed
Product shall terminate.
(d)Co-Detailing Plan; Co-Detailing Agreement. Within [*] after Prothena’s
exercise of a Co-Detailing Option, the JSC shall meet and discuss (i) a
co-Detailing plan prepared by Roche (the “Co-Detailing Plan”), (ii) Prothena’s
obligations under the Co-Detailing Plan, and (iii) compensation to be paid to
Prothena for its co-Detailing efforts. Within [*] after Prothena’s exercise of
such Co-Detailing Option, the Parties shall negotiate in good faith and execute
a co-Detailing agreement, which shall specify the terms of the co-Detailing
arrangement between the Parties in the United States with respect to the
applicable Licensed Product, and shall be consistent with the terms and
conditions set forth in Exhibit 7.1(d) (the “Co-Detailing Agreement”).
7.2.Commercialization Efforts. In the Shared Territory, Roche shall use
Commercially Reasonable Efforts to Commercialize the Jointly Funded
Product/Indications in accordance with the Commercialization Plan and the terms
of this Agreement, and if applicable, Prothena shall use Commercially Reasonable
Efforts to Detail each Co-Detailed Product and perform activities assigned to
Prothena in the Co-Detailing Plan. In each Major Market Country in the Royalty
Territory, Roche shall use Commercially Reasonable Efforts to Commercialize at
least one Licensed Product.
7.3.Commercialization Plan and Commercialization Budget for the Shared
Territory. A Commercialization Plan and Commercialization Budget for each
Jointly Funded Product/Indication in the Shared Territory shall be prepared and
updated in accordance with Section 3 of Exhibit 1.35.
7.4.Discounted Sales. It is possible that a Licensed Product could be included
as part of a package of products offered to customers by Roche or its Affiliates
or Sublicensees, and that discounts on packages including a Licensed Product (a
“Package”) may be offered independently in the Shared Territory and the Royalty
Territory. Roche shall not discount the price of a Licensed Product sold as part
of a Package unreasonably compared to the discount Roche offers on prices of the
other products included in such Package.
7.5.Recalls. Roche shall provide prompt written notice to Prothena in the event
of a recall of any Licensed Products in the Territory, and shall be solely
responsible for handling such recall. For clarity, the expenses of a recall of
Jointly Funded Product/Indications in the Shared Territory, including without
limitation the expenses related to maintaining a call center and responding to
consumer and physician inquiries, shall be included as an Allowable Expense.
7.6.Trademarks.
(a)Licensed Product Trademarks. Roche shall select and solely own the Licensed
Product Trademarks.
(b)Display of Trademarks. To the extent allowed by Applicable Law, all Licensed
Product labeling and packaging, including without limitation package inserts and
any Promotional Materials associated with the Licensed Products, shall carry a
Licensed Product

31
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Trademark and a Roche Trademark selected by Roche, and for Co-Detailed Products
in the United States, a Prothena Trademark selected by Prothena.
(c)Use of Trademarks. Neither Party shall use any Trademark of the other Party
outside the scope of this Agreement, or knowingly take any action that would
materially adversely affect the value of any such Trademark. Each Party shall
retain the right to monitor the quality of the goods on or with which its
Trademark is used to the extent necessary to maintain its Trademark rights.
(d)Prosecution and Maintenance. Roche shall be responsible for filing,
prosecuting and maintaining the Licensed Product Trademarks and Roche
Trademarks, and conducting litigation with respect thereto, and Roche shall bear
all costs and expenses associated therewith. To the extent a Prothena Trademark
is used, Prothena shall bear all costs and expense of, and be responsible for
filing, prosecuting and maintaining, any Prothena Trademarks.
8.
MANUFACTURING AND SUPPLY OBLIGATIONS.

8.1.Process Transfer [*]. If Roche decides to develop or have developed the
process of manufacturing the Lead Compound and Lead Product [*], then to the
extent [*] with respect to technology transfer of the Lead Compound and Lead
Product in its then-current formulation [*], and Roche shall [*].
8.2.Termination of [*]. Following the earlier of the completion of technology
transfer [*] as set forth in Section 8.1, or the execution of a manufacturing
and supply agreement [*], (a) Prothena shall [*] specific to the Lead Compound
and (b) Roche shall [*].
8.3.Manufacturing Responsibility. Until the completion of technology transfer
[*] as set forth in Section 8.1, or the execution of a manufacturing and supply
agreement [*], but in no event longer than [*], Prothena shall be responsible
for providing manufacturing-related services to Roche, including but not limited
to the supply of quantities of Lead Compound and Lead Product manufactured under
the BI Supply Agreement as requested by Roche for technical, non-clinical and
clinical Development in the Territory. The costs related to such activities at
BI as requested by Roche shall be shared as a Development Cost for the Shared
Territory or borne for the Royalty Territory by Roche [*], as applicable. For
purposes of clarity, all costs for clinical supply of Lead Compound and/or Lead
Product already manufactured as of the Effective Date shall be borne by
Prothena, as well as costs of stability testing incurred prior to the Effective
Date, but costs incurred after the Effective Date for ongoing stability testing
for such material will be shared as a Development Cost. After such date, Roche
shall have sole responsibility for all manufacturing-related activities,
including without limitation obtaining and making available adequate supplies of
Licensed Compounds and Licensed Products for Development and Commercialization
in the Territory.
8.4.Manufacturing Approvals. Prothena shall be responsible for obtaining
Regulatory Approval for the manufacture of the Lead Product until the transfer
of the IND as agreed by the JSC under Section 6.1(a). Thereafter, Roche shall be
responsible for obtaining Regulatory Approval for the manufacture of Licensed
Products as part of the Regulatory Filings

32
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




for such Licensed Products. Such filings shall include the filing and
maintenance of a Drug Master File with the FDA and the equivalent thereof in the
other countries in the Territory.
8.5.Compliance with Applicable Law. Each Party shall manufacture, or have a
Third Party manufacture, Licensed Compounds and Licensed Products in full
compliance with all aspects of Applicable Law, the applicable specifications,
and all applicable FDA (or foreign equivalent) requirements, including without
limitation then-current GMP, as applicable.
8.6.Supply Expenses. The Fully Burdened Manufacturing Cost of supplying Jointly
Funded Product/Indications for use in Development in the Shared Territory shall
be included in Development Costs. The Cost of Goods Sold for the manufacture and
supply of Jointly Funded Product/Indications for Commercialization in the Shared
Territory shall be included in Cost of Sales. Roche shall be responsible for the
cost of manufacturing quantities of Licensed Products in the Royalty Territory
in accordance with the terms of this Agreement.
8.7.Shortage of Supply. In the event that Roche is unable to manufacture
sufficient quantities of a Licensed Product to satisfy worldwide demand, then
the JSC shall (a) determine what quantity of such Licensed Product shall be
allocated to the Clinical Trials then on-going to obtain Regulatory Approval and
(b) allocate the remaining available Licensed Product [*], subject to any
limitations imposed by regulatory requirements.
8.8.Capital Costs. Roche shall be responsible for all capital costs incurred in
connection with the manufacture of each Licensed Compound and Licensed Product
incorporating such Licensed Compound, including without limitation building out
manufacturing capacity for such Licensed Compound and Licensed Product and final
packaging of such Licensed Product. The [*] in accordance with Roche’s internal
accounting policies as consistently applied.
9.
PAYMENT OBLIGATIONS.

9.1.Upfront Payment. In consideration for the rights granted to Roche under this
Agreement, Roche Basel shall pay to Prothena Ireland a one-time, non-refundable,
non-creditable payment of thirty million Dollars ($30,000,000), within [*] of
the Effective Date and receipt by Roche Basel of an invoice for such amount from
Prothena Ireland, by wire transfer of immediately available funds into an
account designated in writing by Prothena Ireland.
9.2.Research Collaboration Costs. Roche shall pay for the costs of conducting
the Research Collaboration in accordance with the Research Plan and Research
Budget.
9.3.Sharing of Profit and Loss. Roche Nutley and Prothena US shall share all
Profit and Loss in the Shared Territory for all Jointly Funded
Product/Indications. The ratio of such sharing shall be as follows: thirty
percent (30%) of Profit and Loss to Prothena US and seventy percent (70%) of
Profit and Loss to Roche Nutley. The method and timing for payment of Profit and
Loss is set forth in Exhibit 1.35.
9.4.Milestone Payments.

33
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






(a)Clinical Milestones. In consideration for the rights granted to Roche under
this Agreement, Roche shall make the following one-time, non-refundable,
non-creditable milestone payments to Prothena (up to a total of $[*] per
Licensed Product) within [*] after the achievement of the relevant milestone for
each Licensed Product and receipt by Roche of an invoice for such amount from
Prothena; [*]:
 
Milestone Event
Payment
(i)
[*]
$15,000,000
(ii)
[*]
$[*]
(iii)
[*]
$[*]
(iv)
[*]
$[*]

Notwithstanding the foregoing, [*]. The following summarizes the percentage of
the payments set forth above that are due with respect to various types of
Licensed Compounds:
Type of Licensed Compound
Percentage of milestone amount due to Prothena (based on the table immediately
above), if such Licensed Compound [*]
Percentage of milestone amount due to Prothena (based on the table immediately
above), if such Licensed Compound [*]
[*]
[*]%
[*]%
[*]
[*]%
[*]%
[*]
[*]%
[*]%
[*]
[*]%
[*]%



The Parties will coordinate to have separate invoices with respect to each
milestone payment so that accounting can be allocated appropriately (based on
[*] or as otherwise mutually agreed by the JFT) to Roche Nutley and Prothena US
for the portion of such milestone payment related to the United States and to
Roche Basel and Prothena Ireland for the balance of such milestone payment.
(b)Regulatory and Commercial Milestones. In consideration for the rights granted
to Roche under this Agreement, Roche shall make the following one-time,
non-refundable, non-creditable milestone payments (up to $[*] per Licensed
Product) to Prothena within [*] after the achievement of the relevant milestone
for each Licensed Product and receipt by Roche of an invoice for such amount
from Prothena; [*]:

34
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




 
Milestone Event
Payment
(i)
Filing of first BLA in [*]
$[*]
(ii)
Filing of first BLA in [*]
$[*]
(iii)
Filing of first BLA in [*]
$[*]
(vii)
Filing of first BLA in [*]
$[*]
(viii)
Filing of first BLA in [*]
$[*]
(ix)
Filing of first BLA in [*]
$[*]
(iv)
Upon First Commercial Sale in [*]
$[*]
(v)
Upon First Commercial Sale in [*]
$[*]
(vi)
Upon First Commercial Sale in [*]
$[*]
(x)
Upon First Commercial Sale in [*]
$[*]
(xi)
Upon First Commercial Sale in [*]
$[*]
(xii)
Upon First Commercial Sale in [*]
$[*]
[*]
*[*]

The Parties will coordinate to have separate invoices with respect to milestone
payments so that accounting can be allocated appropriately to Roche Nutley and
Prothena US for milestone payments related to the United States and to Roche
Basel and Prothena Ireland for all other milestone payments.
(c)Royalty Territory Sales Milestones. In consideration for the rights granted
to Roche under this Agreement, Roche Basel shall make the following one-time,
non-refundable, non-creditable milestone payments (up to $175,000,000 per
Licensed Product) to Prothena Ireland within [*] after the achievement of the
relevant milestone for each Licensed Product and receipt by Roche of an invoice
for such amount from Prothena:

35
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




 
Milestone Event
Payment
(i)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in [*]
$[*]
(ii)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in [*]
$[*]
(iii)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in [*]
$[*]
(iv)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in [*]
$[*]
(v)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in [*]
$[*]
(vi)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in [*]
$[*]
(vii)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in [*]
$[*]
(viii)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in [*]
$[*]

(d)United States Sales Milestones (If no Opt-In or After Opt-Out). For any
Licensed Products and indications for which Prothena US does not Opt In or for
which Prothena US Opts Out, in consideration for the rights granted to Roche
under this Agreement, Roche Nutley shall make the following one-time,
non-refundable, non-creditable milestone payments (up to $155,000,000) to
Prothena US within [*] days after the achievement of the relevant milestone in
United States [*] for each Licensed Product and receipt by Roche Nutley of an
invoice for such amount from Prothena US:
 
Milestone Event
Payment
(i)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in the United States
$[*]
(ii)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in the United States
$[*]
(iii)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in the United States
$[*]
(iv)
Achievement of at least $[*] in Royalty Net Sales within a single Calendar Year
in the United States
$[*]

9.5.Royalties.
(a)Royalty Territory Other than United States and [*]. In consideration for the
rights granted to Roche under this Agreement, including without limitation
licenses under the Prothena Technology and other proprietary rights, Roche Basel
shall pay Prothena Ireland royalties on a Licensed Product-by-Licensed Product
basis in the Royalty Territory (other than the United States and [*]) as
follows:

36
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






 
Royalty Rate
Portion of Aggregate Royalty Net Sales for the Royalty Territory (other than the
United States and [*]) in a Calendar Year
Lead Product
Each Licensed Other Product [*]
Each Licensed Other Product [*]
≤ $[*]
[*]%
[*]%
[*]%
> $[*] and
≤ $[*]
[*]%
[*]%
[*]%
> $[*] and
≤ $[*]
[*]%
[*]%
[*]%
> $[*] and
≤ $[*]
[*]%
[*]%
[*]%
> $[*]
[*]%
[*]%
[*]%



For example, if the aggregate Royalty Net Sales for the Lead Product in the
Royalty Territory (other than the United States and [*]) in a Calendar Year are
$[*], then the royalty rate shall be [*]% for the first $[*] in Royalty Net
Sales (i.e., $[*]) and [*]% for the next $[*] in Royalty Net Sales (i.e., $[*]),
for a total royalty of $[*].
(b)[*]. In consideration for the rights granted to Roche under this Agreement,
including without limitation licenses under the Prothena Technology and other
proprietary rights, Roche Basel shall pay Prothena Ireland royalties on a
Licensed Product-by-Licensed Product basis in [*] as follows:
 
Royalty Rate
Portion of Aggregate Royalty Net Sales for [*] in a Calendar Year
Lead Product
Each Licensed Other Product [*]
Each Licensed Other Product [*]
≤ $[*]
[*]%
[*]%
[*]%
> $[*] and
≤ $[*]
[*]%
[*]%
[*]%
> $[*] and
≤ $[*]
[*]%
[*]%
[*]%
> $[*]
[*]%
[*]%
[*]%


37
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




For example, if the aggregate Royalty Net Sales for the Lead Product in [*] in a
Calendar Year are $[*], then the royalty rate shall be [*]% for the first $[*]
in Royalty Net Sales (i.e., $[*]), [*]% for the next $[*] in Royalty Net Sales
(i.e., $[*]), and [*]% for the next $[*] in Royalty Net Sales (i.e., $[*]), for
a total royalty of $[*].
(c)United States (If no Opt-In or After Opt-Out). For any Licensed Products and
indications for which Prothena US does not Opt In under Section 6.1(b) or for
which Prothena US Opts Out in accordance with Section 6.2, in consideration for
the rights granted to Roche under this Agreement, including without limitation
licenses under the Prothena Technology and other proprietary rights, Roche
Nutley shall pay Prothena US royalties on a Licensed Product-by-Licensed Product
basis in the United States [*] as follows:
 
Royalty Rate
Portion of Aggregate Royalty Net Sales for the United States in a Calendar Year
Lead Product
Each Licensed Other Product [*]
Each Licensed Other Product [*]
≤ $[*]
[*]%
[*]%
[*]%
> $[*] and
≤ $[*]
[*]%
[*]%
[*]%
> $[*] and
≤ $[*]
[*]%
[*]%
[*]%
> $[*] and
≤ $[*]
[*]%
[*]%
[*]%
> $[*]
[*]%
[*]%
[*]%

For example, if the aggregate Royalty Net Sales for the Lead Product in the
United States [*] in a Calendar Year are $[*], then the royalty rate shall be
[*]% for the first $[*] in Royalty Net Sales (i.e., $[*]) and [*]% for the next
$[*] in Royalty Net Sales (i.e., $[*]), for a total royalty of $[*]. For the
avoidance of doubt, any sales of or for Jointly Funded Product/Indications in
the United States shall be excluded from the determination of royalties under
this Section 9.5(c).
9.6.Royalty Reductions.
(a)Royalty Step-Down. On a country-by-country and Licensed Product-by-Licensed
Product basis, the royalties due under Section 9.5 shall be reduced as follows:
(i)by [*] at any time at which [*]; or
(ii)by [*] at any time at which [*].

38
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




 
(b)Biosimilar Entry. After the entry of a Biosimilar Version of a Licensed
Product in a country in the Territory, the royalties due under Section 9.5 for
such Licensed Product in such country shall be reduced as follows:
(i)by [*] in subsequent [*] if in [*]; and
(ii)by [*] in subsequent [*] if in [*].
(c)Royalty Floor. Notwithstanding the foregoing, in no event shall the
application of Section 9.6(a) and Section 9.6(b) reduce the royalties due under
Section 9.5 below [*] of Royalty Net Sales of a Licensed Product in any country;
[*].
9.7.Royalty Term. The royalties due under Section 9.5, as may be adjusted under
Section 9.6(a) and Section 9.6(b), shall continue on a country-by-country and
Licensed Product-by-Licensed Product basis for the period commencing upon the
First Commercial Sale of a Licensed Product in the applicable country of sale
and ending on the date that is the last to occur of:
(a)expiration of [*];
(b)expiration of [*]; or
(c)[*].
9.8.Apportionment of Compulsory Sublicensee Consideration. In the event that
there is a Compulsory Sublicensee of the Licensed Product, the Parties shall
discuss how the consideration, if any, actually paid by such Compulsory
Sublicensee shall be apportioned between the Parties based on an equivalent
profit share percentage to effect the economic intent of this Agreement. For
purposes of clarity, any payments by Third Parties under a Compulsory Sublicense
shall [*].
9.9.Royalty Accounting and Reporting.
(a)Timing of Payments. Roche shall calculate royalties on Royalty Net Sales
quarterly as of March 31, June 30, September 30 and December 31 (each being the
last day of an “Accounting Period”) and shall pay royalties on Royalty Net Sales
to Prothena within [*] after the end of each Accounting Period in which such
Royalty Net Sales occur.
(b)Currency Conversion. When calculating the Sales of any Licensed Product that
occur in currencies other than the Payment Currency, Roche shall convert the
amount of such Sales into Swiss Francs and then into the Payment Currency using
Roche’s then-current internal foreign currency translation method actually used
on a consistent basis in preparing its audited financial statements (at the
Effective Date, YTD average rate as reported by Reuters).
(c)Royalty Reporting. Within [*] after the end of each Accounting Period, Roche
shall provide to Prothena for such Accounting Period, on a Licensed
Product-by-Licensed Product and country-by-country basis, a written report with
the following information, [*]:

39
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






(i)the gross amount invoiced in Swiss Francs;
(ii)Royalty Sales in Swiss Francs, and the specific deductions applied in the
calculation of Royalty Sales pursuant to Section 1.88;
(iii)Royalty Net Sales in Swiss Francs, and the specific deductions applied in
the calculation of Royalty Net Sales pursuant to Section 1.89;
(iv)exchange rate used for the conversion of Royalty Net Sales from Swiss Francs
to the Payment Currency pursuant to Section 9.9(b);
(v)Royalty Net Sales in the Payment Currency;
(vi)royalty rate pursuant to Section 9.5;
(vii)adjustments to the royalty rate made pursuant to Section 9.6; and
(viii)total royalty payable in the Payment Currency.
[*] For illustrative purposes only, a sample royalty report template is attached
as Exhibit 9.9(c).
9.10.Late Payment. Any payment under this Agreement that is not paid on or
before the date such payment is due shall bear interest, to the extent permitted
by Applicable Law, at [*] percentage points above the average one-month Euro
Interbank Offered Rate (“EURIBOR”), as reported by Reuters from time to time,
calculated on the number of days such payment is overdue.
9.11.Currency and Method of Payment. Royalties on Royalty Net Sales and all
other amounts payable by Roche under this Agreement shall be paid by Roche in
Dollars (the “Payment Currency”) to account(s) designated by Prothena.
9.12.Accounting; Non-Cash Consideration.
(a)Each Party shall determine Royalty Net Sales and Profit and Loss using its
then-applicable standard accounting procedures, in accordance with GAAP or IFRS
as consistently applied by the respective Party, as if the applicable Licensed
Product were Developed solely by such Party. The Parties also recognize that
such procedures may change from time to time and that any such changes may
affect the definition of Royalty Net Sales or Profit and Loss. The Parties agree
that, where such changes are economically material to either Party, adjustments
shall be made to compensate the affected Party in order to preserve the same
economics as reflected under this Agreement under such Party’s accounting
procedures in effect prior to such change.
(b)In the event of the payment or receipt of non-cash consideration in
connection with the performance of activities under this Agreement, the Party
engaging in such non-cash transaction shall advise the JFT of such transaction,
including without limitation such Party’s assessment of the fair market value of
such non-cash consideration and the basis therefor.

40
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Such transaction shall be accounted for on a cash equivalent basis, as mutually
agreed by the Parties in good faith.
9.13.Third Party License Payments.
(a)If either Party reasonably determines that certain Third Party intellectual
property rights are necessary for the Development or Commercialization of a
Jointly Funded Product/Indication in the Shared Territory, then [*] shall have
the first right to obtain a license to such Third Party intellectual property,
with the right to sublicense, in order to permit both Parties to conduct their
obligations under this Agreement. If [*] chooses not to license or is
unsuccessful in obtaining such rights, then [*] shall have the right, but not
the obligation, to negotiate and obtain rights from such Third Party. Subject to
the foregoing, the terms and conditions involved in obtaining such rights shall
be determined by mutual written consent of the Parties. If the Parties disagree
on whether rights in Third Party intellectual property are reasonably necessary
for the Development or Commercialization of the Jointly Funded
Product/Indication in the Shared Territory, patent counsel from both Parties
will be responsible for determining whether rights in such Third Party
intellectual property should be obtained. In the event of a disagreement, [*].
In the Royalty Territory, [*] shall have sole decision making authority with
regard to taking a license to any Third Party intellectual property rights.
(b)To the extent that such license as set forth in Section 9.13(a) provides for
Third Party Royalties, such Third Party Royalties, including any amounts due
pursuant to the BI Supply Agreement and the UCSD License Agreement [*], will be
included in Cost of Sales in the Shared Territory. For any Licensed Product in
the Royalty Territory, the Parties shall each pay [*] of any royalties and other
payments associated with any Third Party intellectual property rights that Roche
determines are reasonably necessary for the Development or Commercialization of
such Licensed Product, including any amounts due pursuant to the BI Supply
Agreement and the UCSD License Agreement [*]; provided, however, that [*] shall
bear [*] of any such payments related to Third Party intellectual property
rights Covering [*]. If a license covers the entire Territory, then the JFT
shall allocate the economic terms (that are not dependent on net sales of
Licensed Products) between the Shared Territory and the Royalty Territory based
on the relevance of such license in the respective portions of the Territory.
9.14.Sublicense Agreement. In accordance with Section 2.5(a), Roche shall have
the right to [*] by Roche to Prothena under this Agreement.
9.15.Taxes.
(a)For purposes of this Section 9.15, “Tax” means any form of tax or taxation,
levy, duty, charge, social security charge, contribution or withholding of
whatever nature (including any related fine, penalty, surcharge or interest)
imposed by, or payable to, a Tax Authority; “Tax Authority” means any
government, state or municipality, or any local, state, federal or other fiscal,
revenue, customs, or excise authority, body or official anywhere in the world,
authorized to levy Tax; and “Indirect Taxes” means value added taxes, sales
taxes, consumption taxes and other similar taxes.

41
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






(b)The royalties, milestones and other amounts payable by Roche to Prothena
pursuant to this Agreement (the “Payments”) shall not be reduced on account of
Taxes unless required by Applicable Laws. Roche shall deduct or withhold from
the Payments any Taxes that it is required by Applicable Laws to deduct or
withhold. Notwithstanding the foregoing, if Prothena is entitled (whether under
any applicable tax treaty or otherwise under Applicable Laws) to a reduction in
the rate of, or the elimination of, withholding Tax, it may deliver to Roche or
the appropriate Taxing Authority (with the assistance of Roche to the extent
that this is reasonably required and is expressly requested in writing) the
prescribed forms necessary to reduce the applicable rate of withholding or to
relieve Roche of its obligation to withhold Tax, and Roche shall apply the
reduced rate of withholding, or dispense with withholding, as the case may be,
provided that Roche has received evidence, in a form reasonably satisfactory to
Roche, of Prothena’s delivery of all applicable forms (and, if necessary, its
receipt of appropriate governmental authorization) at least [*] prior to the
time that the Payments are due; provided, however, that if Prothena determines
that it needs additional time to obtain such forms or authorization, Prothena
may elect, by written notice to Roche, to delay the payment date for any
applicable Payment in order to obtain such forms or governmental authorization.
Any such delay in accordance with such notice shall not be considered a breach
of this Agreement by Roche. If, in accordance with the foregoing, Roche
withholds any Tax, it shall make timely payment to the proper Tax Authority of
the withheld Tax, in accordance with Applicable Laws, and send to Prothena proof
of such payment as soon as reasonably practicable following such payment. Roche
agrees to take reasonable and lawful efforts to minimize such Taxes to Prothena.
Roche shall cooperate with Prothena as reasonably requested in any claim for
refund or application to any Tax Authority. If Roche intends to withhold Tax
from any Payment, Roche shall inform Prothena reasonably in advance of making
such Payment to permit Prothena an opportunity to provide any forms or
information or obtain any Tax Authority approval as may be available to reduce
or eliminate such withholding.
(c)Notwithstanding anything to the contrary contained in this Section 9.15 or
elsewhere in this Agreement, the following shall apply with respect to Indirect
Taxes. All Payments are exclusive of Indirect Taxes. If any Indirect Taxes are
chargeable in respect of any Payments, Roche shall pay such Indirect Taxes at
the applicable rate in respect of any such Payments following the receipt, where
applicable, of an Indirect Taxes invoice issued by Prothena in respect of those
Payments, such Indirect Taxes to be payable on the due date of the payment of
the Payments to which such Indirect Taxes relate or at the time such Indirect
Taxes are required to be collected by Prothena, in the case of payment of
Indirect Taxes to Prothena. The Parties shall issue invoices for all goods and
services supplied under this Agreement consistent with Indirect Tax
requirements, and to the extent any invoice is not initially issued in an
appropriate form, the invoice issuing Party shall promptly inform the other
Party and shall cooperate with such other Party to provide such information or
assistance as may be necessary to enable the issuance of such invoice consistent
with Indirect Tax requirements.
10.
RECORD KEEPING, RETENTION AND AUDITS.

10.1.Financial Record Keeping; Record Retention. Each Party shall keep complete
and accurate records pertaining to the Development and Commercialization related
to Licensed Compounds, Licensed Products, and Profit and Loss, in sufficient
detail to permit the other Party to confirm the accuracy of calculations of all
payments made under this Agreement. The records

42
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




to be maintained by each Party under this Section 10.1 shall be maintained for a
minimum of [*] following the year in which the corresponding efforts or
payments, as the case may be, were made under this Agreement, or longer if
required by Applicable Law.
10.2.Auditing.
(a)Parties’ Right to Audit. Each Party shall keep, and shall require its
Affiliates and Sublicensees to keep, full, true and accurate books of account
containing all particulars that may be necessary for the purpose of calculating
all amounts payable or allocable under this Agreement, including Royalty Net
Sales and Profit and Loss. Such books of accounts shall be kept at their
principal place of business. At the expense of the auditing Party, such Party
has the right to engage an internationally recognized independent public
accountant (which shall not be deemed to be limited to the “Big Four” accounting
firms) reasonably acceptable to the Party being audited to perform, on behalf of
the auditing Party, an audit of such books and records of the audited Party and
its Affiliates, that are deemed necessary by the independent public accountant
for the period or periods requested by the auditing Party and the correctness of
any financial report or payments made under this Agreement. Upon timely request
and at least [*] prior written notice from the auditing Party to the Party being
audited, such audit shall be conducted during regular business hours in such a
manner as to not unnecessarily interfere with the audited Party’s normal
business activities, and shall be limited to results in the [*] prior to audit
notification. Such audit shall not be performed more frequently than [*]. All
Information, data, documents and abstracts herein referred to shall be used only
for the purpose of verifying reports and payments made, shall be treated as the
audited Party’s Confidential Information subject to the obligations of Article
11, and need neither be retained (i) more than [*] after completion of an audit
hereof, if an audit has been requested nor (ii) more than [*] to which each
shall pertain.
(b)Audit Reports. The auditors shall only state factual findings in the audit
reports and shall not interpret this Agreement. The auditors shall share any
draft audit reports with the audited Party before any final audit report is
issued, and the final audit report, if any, shall be shared with the auditing
Party at the same time it is shared with the audited Party.
(c)Over- or Underpayment. If the audit reveals an overpayment, the auditing
Party shall reimburse the audited Party for the amount of the overpayment within
[*]. If the audit reveals an underpayment, the audited Party shall make up such
underpayment with the next royalty payment or Profit and Loss balancing payment
or, if no further payments are owed by the audited Party, the audited Party
shall reimburse the auditing Party for the amount of the underpayment within
[*]. The audited Party shall pay for the audit costs if the underpayment of the
audited Party exceeds [*] of the aggregate amount of payments owed with regard
to the statements subject to the audit. Interest due pursuant to Section 9.10
shall apply to this Section 10.2(c).
(d)Duration of Audit Rights. If a Party does not request verification of any
payment within the period during which corresponding records must be maintained
under this Article 10, then such Party will be deemed to have accepted the
payments and/or reports for the relevant periods.

43
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






10.3.Survival. This Article 10 shall survive any termination or expiration of
this Agreement for a period of [*] following the final payment made by either
Party hereunder, or longer if required by Applicable Law.
11.
CONFIDENTIALITY.

11.1.Confidential Information. During the Term and for [*] thereafter, each
Party shall maintain in confidence all Information and materials of the other
Party disclosed or provided to it by the other Party pursuant to this Agreement
and/or the Non-Disclosure Agreements between Roche Nutley and Prothena US,
effective as of [*], and the Secrecy Agreement among Roche Basel, Prothena
Ireland, and BI, effective as of [*] (collectively, the “CDAs”) and identified
as confidential, either in writing or verbally (together with all embodiments
thereof, the “Confidential Information”). Confidential Information also includes
without limitation Information generated hereunder and Information regarding
intellectual property and confidential or proprietary Information of Third
Parties. The terms and conditions of this Agreement shall be deemed Confidential
Information of both Parties.
11.2.Degree of Care; Permitted Use. Each Party shall take reasonable steps to
maintain the confidentiality of the Confidential Information of the other Party,
which steps shall be no less protective than those steps that such Party takes
to protect its own Information and materials of a similar nature, but in no
event less than a reasonable degree of care. Neither Party shall use or permit
the use of any Confidential Information of the other Party except for the
purposes of carrying out its obligations or exercising its rights under this
Agreement, and neither Party shall copy any Confidential Information of the
other Party except as may be reasonably useful or necessary for such purposes.
All Confidential Information of a Party, including without limitation all copies
and derivations thereof, is and shall remain the sole and exclusive property of
the disclosing Party and subject to the restrictions provided for herein.
Neither Party shall disclose any Confidential Information of the other Party
other than to those of its Affiliates, directors, officers, employees,
independent contractors, licensors, licensees, Sublicensees, assignees, agents,
potential or actual investors, underwriters or acquirers, and external advisors
[*] that are directly concerned with performance under this Agreement, on a
strictly applied “need to know” basis; provided, however, that such Affiliates,
directors, officers, employees, independent contractors, licensors, licensees,
Sublicensees, assignees, agents, potential or actual investors, underwriters or
acquirers, and external advisors are subject to confidentiality obligations at
least as stringent as the confidentiality obligations provided for in this
Article 11.
11.3.Exceptions to Confidentiality. The obligations set forth in Section 11.2
shall not apply to that portion of Confidential Information that the receiving
Party can demonstrate by contemporaneous tangible evidence was (a) known to the
general public at the time of its disclosure to the receiving Party or its
Affiliates, or thereafter became generally known to the general public, other
than as a result of actions or omissions of the receiving Party or anyone to
whom the receiving Party disclosed such Information; (b) known by the receiving
Party or its Affiliates, without confidentiality restrictions, prior to the date
of disclosure by the disclosing Party; (c) disclosed to the receiving Party or
its Affiliates, without confidentiality restrictions, from a Third Party not
under a duty of confidentiality to the disclosing Party; or (d) independently
developed by the receiving Party or its Affiliates by personnel that did not
have access to or use of Confidential Information of the disclosing Party; [*].
Any combination of

44
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




features or disclosures shall not be deemed to fall within the foregoing
exclusions merely because individual features are published or known to the
general public or in the rightful possession of the receiving Party unless the
combination itself and principle of operation thereof are published or known to
the general public or are in the rightful possession of the receiving Party.
11.4.Permitted Disclosures. The obligations set forth in Section 11.2 shall not
apply to the extent that the receiving Party is required to disclose
Confidential Information pursuant to (a) an order of a court of competent
jurisdiction, (b) Applicable Laws, (c) regulations or rules of a securities
exchange, (d) requirements of a governmental agency for purposes of obtaining
approval to test or market a Licensed Product, (e) disclosures of Information to
a Patent office for the purposes of filing a Patent Application as permitted in
this Agreement, or (f) the exercise by each Party of the rights granted to it
under this Agreement or its retained rights; provided that in each case the
receiving Party shall, where practicable, provide prior written notice thereof
to the disclosing Party and reasonable opportunity for the disclosing Party to
review and comment on such required disclosure and request confidential
treatment thereof or a protective order therefor. Each Party agrees to consider
in good faith any requests by the other Party to disclose such Party’s
Confidential Information where the other Party has a reasonable need to do so in
order to pursue patent protection on Inventions as permitted pursuant to Article
12.
11.5.Return of Confidential Information. Each Party shall return or destroy, at
the other Party’s instruction, all Confidential Information of the other Party
in its possession upon termination or expiration of this Agreement, except for
(a) one (1) archival copy of each item of Confidential Information kept solely
for purposes of showing compliance with this Agreement and (b) any other
Confidential Information that is necessary to allow such Party to perform or
enjoy any of its rights or obligations that expressly survive the termination or
expiration of this Agreement.
11.6.Public Disclosure and Publications. The Parties agree that the initial
public announcement of the execution of this Agreement shall be in the form of a
mutually agreed upon press release that describes the nature and scope of the
collaboration, including its aggregate value, attached hereto as Exhibit 11.6
(the “Press Release”). During the Term, in all cases other than the announcement
set forth in the Press Release, each Party shall submit to the other Party for
review and approval (a) all proposed press releases relating to this Agreement,
and (b) academic, scientific, and medical publications and public presentations
relating to Licensed Compounds or Licensed Products that have not been
previously publicly disclosed and that are not otherwise permitted under Section
11.4. For press releases, the other Party shall provide its approval, not to be
unreasonably withheld, within [*] of its receipt. Written copies of proposed
publications and presentations (other than press releases) shall be submitted to
the other Party no later than [*] before submission for publication or
presentation. The reviewing Party shall provide its comments, if any, and (if it
so chooses) its approval, not to be unreasonably withheld, within [*] of its
receipt of any written copy of such proposed publication or presentation;
provided, however, that the reviewing Party may delay the date of publication or
presentation by up to [*] in order to apply for patent protection thereon. For
clarity, any publications required by Applicable Laws or regulations or rules of
a securities exchange, and any subject matter previously approved by the other
Party, shall not be subject to this Section 11.6.

45
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






12.
INVENTIONS AND PATENTS.

12.1.Existing Intellectual Property. Other than as expressly provided in this
Agreement, neither Party grants any right, title, or interest in any
Information, Patent, Patent Application, or other intellectual property right
Controlled by such Party to the other Party.
12.2.Disclosure of Inventions. Each Party shall promptly disclose to the other
Party any Inventions that it or its Affiliates or Sublicensees or their
employees, independent contractors and their employees, or agents solely or
jointly make, conceive, reduce to practice, or otherwise discover.
12.3.Ownership of Inventions.
(a)Roche Inventions. All Inventions that [*] (“Roche Inventions”), together with
all intellectual property rights therein, shall be solely owned by Roche.
(b)Prothena Inventions. All Inventions that [*] (“Prothena Inventions”),
together with all intellectual property rights therein, shall be solely owned by
Prothena.
(c)Other Inventions. Except as provided in Section 12.3(a) and Section 12.3(b),
(i) inventorship of all Inventions together with all intellectual property
rights therein shall be determined in accordance with United States patent law,
Title 35, United States Code, (ii) ownership shall follow inventorship, and
(iii) with respect to each Invention made, conceived, reduced to practice, or
otherwise discovered jointly by employees, independent contractors and their
employees, or agents of each of Prothena and Roche, or their respective
Affiliates or Sublicensees (“Joint Inventions”), each Party shall own an
undivided interest in such Joint Inventions, together with all Patents and
Patent Applications claiming each Joint Invention (“Joint Patent Rights”), and
all other intellectual property rights therein, without a duty of accounting to
the other Party and without an obligation to obtain consent of the other Party
to grant licenses thereunder in countries in which such duty or obligation would
otherwise apply. For the avoidance of doubt, subject to compliance with the
exclusive licenses granted to Roche under Section 2.1, each Party (1) shall be
free to practice any Joint Invention in any country of the world without the
consent of or notice or accounting to the other Party, subject to its
obligations of exclusivity to the other Party under Article 3 and (2) hereby
consents to the licensing by the other Party, subject to such other Party’s
obligations of exclusivity under Article 3 to such Party, to an Affiliate or
Third Party of any and all of the other Party’s rights under any Joint
Invention; provided, however, that during the Term, neither Party shall [*]
except as expressly permitted under this Agreement.
(d)Ownership Disputes. Patent counsel from each Party shall attempt in good
faith to resolve any Disputes arising hereunder regarding ownership of
Inventions, Patents, Patent Applications, and any other intellectual property
right.
12.4.Assignment and Assistance.
(a)Assignment of Inventions. Without additional consideration, each Party shall
assign and hereby does assign to the other Party such of its right, title, and
interest in and to any Inventions, together with all intellectual property
rights therein (and shall require its

46
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Affiliates and Sublicensees, and all employees, independent contractors and
their employees, and agents of such Party and its Affiliates and Sublicensees to
so assign to the other Party such of their right, title, and interest) as is
necessary to effectuate the allocation of right, title, and interest as set
forth in Section 12.3.
(b)Assistance. Each Party shall (and shall cause its Affiliates and
Sublicensees, and all employees, independent contractors and their employees,
and agents of such Party and its Affiliates and Sublicensees to) cooperate with
the other Party and take all reasonable additional actions and execute such
agreements, instruments, and documents as may be reasonably required to perfect
the other Party’s right, title, and interest in and to Inventions, and Patents
and Patent Applications claiming such Inventions, and all other intellectual
property rights therein. If a Party is unwilling or unable to execute any such
agreements, instruments, and documents, it hereby appoints the other Party as
its attorney-in-fact, which shall be coupled with an interest, to execute the
same on its behalf. Each Party shall also include provisions in its relevant
agreements with Third Parties that effect the intent of this Section 12.4.
(c)CREATE Act. Each Party acknowledges and agrees that this Agreement is a
“joint research agreement” as contemplated by 35 U.S.C. § 102(c), and that all
Inventions are intended to have the benefit of the rights and protections
conferred by the Cooperative Research and Enhancement Act of 2004 (the “CREATE
Act”). In the event that a Party seeks to rely on the foregoing and to invoke
the CREATE Act with respect to any Invention, such Party will give prior written
notice to the other Party of its intent to invoke the CREATE Act and of each
submission or disclosure such Party intends to make to the United States Patent
and Trademark Office (the “USPTO”) pursuant to the CREATE Act, including: (i)
any disclosure of the existence or contents of this Agreement to the USPTO, (ii)
the disclosure of any “subject matter developed by the other Party” (as such
term is used in the CREATE Act) in an information disclosure statement or
otherwise, or (iii) the filing of any terminal disclaimer over the intellectual
property of the other Party, it being agreed that no such submission, disclosure
or filing shall be made by such Party without the prior written consent of the
other Party, such consent not to be unreasonably withheld, conditioned or
delayed, except that no such consent shall be required to disclose to the USPTO,
through an information disclosure statement or otherwise, any “subject matter
developed by the other Party” that was previously published or included in a
Patent Application by the other Party. The other Party will provide reasonable
cooperation to such Party in connection with such Party’s efforts to invoke and
rely on the CREATE Act.
12.5.Patent Filings, Prosecution, and Maintenance.
(a)General. Each Party and its patent counsel shall, to the maximum extent
practicable, strive to separate the Patents and Patent Applications that claim
Inventions into separate Patents and Patent Applications that claim Inventions
solely owned by Prothena, Inventions solely owned by Roche, or solely Joint
Inventions.
(b)Solely Owned Patents. Prothena shall have the first right, but not the
obligation, to prepare, file, prosecute, and maintain, including interferences,
reissue, re-examination and opposition proceedings (collectively “Handle”), all
Patents and
Patent Applications solely claiming Inventions solely owned by Prothena and all
other Patents and

47
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Patent Applications within the Prothena Patent Rights. Roche shall have the
first right, but not the obligation, to Handle all Patents and Patent
Applications solely claiming Inventions solely owned by Roche and all other
Patents and Patent Applications within the Roche Patent Rights. The Parties
shall file each such Patent Application prior to any oral, written, or
electronic disclosure of the Inventions claimed therein to maintain the validity
of such Patent Applications and Patents issuing thereon. To the extent
practicable, at least [*] prior to the contemplated filing date of any Patent
Application in the Territory claiming [*], each Party shall submit to the other
Party a substantially completed draft thereof, confer with the other Party
thereon, and make every reasonable effort to adopt the other Party’s
commercially reasonable suggestions regarding the preparation and prosecution of
such Patent Application. Each Party shall copy the other Party on all official
actions and submissions with respect to such Patent Application.
(c)Patent Opt-In Rights. If Prothena elects, in any country, not to file or not
to continue to prosecute and thereby abandon a Patent or Patent Application
licensed to Roche under this Agreement in the Territory, or not to maintain and
thereby abandon such a Patent or Patent Application, without the intent to
pursue substantially similar subject matter in a continuation or divisional
filing or an equivalent thereof, and not for the purpose of avoiding prosecution
history estoppel, then Prothena shall notify Roche not less than [*] before any
relevant submission date, and thereafter Roche shall have the right, but not the
obligation, to Handle such Patent or Patent Application. If Roche elects, in any
country, not to file or not to continue to prosecute and thereby abandon a
Patent or Patent Application [*] in the Territory, or not to maintain and
thereby abandon such a Patent or Patent Application, without the intent to
pursue substantially similar subject matter in a continuation or divisional
filing or an equivalent thereof, and not for the purpose of avoiding prosecution
history estoppel, then Roche shall notify Prothena not less than [*] before any
relevant submission date, and thereafter Prothena shall have the right, but not
the obligation, to Handle such Patent or Patent Application.
(d)Joint Patent Filings. Notwithstanding anything in this Section 12.5 to the
contrary, on a Joint Invention-by-Joint Invention basis, the Parties shall
mutually agree on independent patent counsel to Handle each Joint Patent Right
with respect to such Joint Invention. Such patent counsel shall be instructed by
the Parties to keep each Party informed of the status of all pending Patent
Applications in the Joint Patent Rights which it Handles, and to consider in
good faith each Party’s comments regarding any aspect of such patent Handling,
giving greater deference to the comments from a Party regarding a Joint Patent
Right claiming subject matter directly relating to the claimed subject matter of
such Party’s Solely Owned Patents. Neither Party may instruct such patent
counsel to discontinue Handling any Joint Patent Right (including but not
limited to selection of countries for foreign filing or entry into the PCT
National Stage) without at least [*] prior written notice to the other Party, in
which case the other Party shall have the option to continue to Handle such
Joint Patent Right, at such other Party’s sole expense, and in such case, [*].
(e)Patent Term Extensions. In the event that Applicable Law in any country in
the Territory provides for the extension of the term of any Patent or Patent
Application licensed under this Agreement, including under the U.S. Drug Price
Competition and Patent Term Restoration Act of 1984, the Supplementary
Certificate of Protection of the Member States of the European Union, and other
similar measures in any other country, patent counsel from both Parties shall
discuss the strategy for obtaining such available patent term

48
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




extensions. If the patent counsel do not agree on a strategy, then [*] regarding
which Patent or Patent Application owned or licensed under this Agreement shall
be selected for such extension(s). The Party responsible for prosecuting such
Patent or Patent Application under this Section 12.5 shall apply for and use its
reasonable efforts to obtain such extension(s), and the other Party shall
cooperate with the prosecuting Party in obtaining such extension(s).
(f)Costs. All costs and expenses incurred by a Party for Handling Patents and
Patent Applications shall borne solely by the Party Handling such Patents or
Patent Applications; provided, however, that [*] the costs and expenses of
independent patent counsel Handling any Joint Patent Rights under Section
12.5(d).
(g)Upstream Licenses. Notwithstanding the foregoing, this Section 12.5 shall be
subject to the terms of any in-licenses to Prothena with respect to the rights
of a Third Party as to the Handling of Patents and Patent Applications.
12.6.Enforcement Against Infringement by Third Parties.
(a)Notice. If either Party learns of any alleged or threatened infringement or
misappropriation of the Prothena Technology and/or Roche Technology by a Third
Party (an “Infringer”), such Party shall promptly notify the other Party in
writing and shall promptly provide the other Party with available evidence of
the infringement, misappropriation, or other claim.
(b)Shared Territory. Except as set forth in Section 12.6(f), Roche shall
determine which Party shall institute an infringement suit or take other
appropriate action to enforce the Prothena Technology and/or Roche Technology
arising by reason of [*] (an “Enforcement Action”) against an Infringer in the
Shared Territory. The costs and expenses of any Enforcement Action in the Shared
Territory, including without limitation fees of attorneys and other
professionals, shall be shared in the following ratio: [*]. Any award paid by
Third Parties as a result of an Enforcement Action in the Shared Territory,
whether by way of settlement or otherwise, shall be shared in the following
ratio: [*].
(c)Royalty Territory. Roche shall have the first right, but not the obligation,
to institute an Enforcement Action against an Infringer in the Royalty
Territory. If Roche does not institute an Enforcement Action (which may include
sending a cease and desist letter if appropriate) against such Infringer, Roche
shall notify Prothena of such as soon as reasonably practicable but in any event
no later than [*] of learning of such Infringer. Upon receipt of such notice, or
absent an Enforcement Action within such [*], Prothena shall have the right at
its sole discretion to institute an Enforcement Action against such Infringer in
the name of either or both Parties. The costs and expenses of any Enforcement
Action in the Royalty Territory, including without limitation fees of attorneys
and other professionals, shall be borne by the Party instituting the Enforcement
Action. Any award paid by Third Parties as a result of an Enforcement Action in
the Royalty Territory, whether by way of settlement or otherwise, shall be
applied first to reimburse enforcing Party for all costs and expenses incurred
with respect to such Enforcement Action, and, if after such reimbursement any
amounts remain from such award, they shall be shall be shared as follows: (i) if
Prothena is the enforcing Party, then [*]; and (ii) if Roche is the enforcing
Party, then [*].

49
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






(d)Assistance. Each Party shall execute all necessary and proper documents and
take such actions as shall be appropriate to allow the other Party to institute
an Enforcement Action in accordance with this Section 12.6, and shall otherwise
cooperate in the institution and prosecution of such Enforcement Action,
including without limitation consenting to being joined in such Enforcement
Action as a party plaintiff.
(e)Infringement Outside the Field. Prothena shall retain any and all rights to
pursue an action against, and control all proceedings relating to, an
infringement by a Third Party of the Prothena Technology that is not an
Enforcement Action. Roche shall retain any and all rights to pursue an action
against, and control all proceedings relating to, an infringement by a Third
Party of the Roche Technology that is not an Enforcement Action.
(f)Biologics Price Competition and Innovation Act. To the extent permissible
under the BPCIA or as may be agreed between Roche and an applicant submitting a
Section 351(k) application under the BPCIA relating to a Licensed Product (a
“Section 351(k) applicant”), Roche shall promptly notify Prothena upon the
receipt of a copy of a Section 351(k) application under the BPCIA relating to a
Licensed Product. Subject to the preceding sentence, provided that (i) Prothena
has informed the Section 351(k) applicant of Prothena’s agreement to be subject
to the confidentiality provisions set forth in Section 351(l)(1) of the BPCIA
and (ii) Prothena has obtained the Section 351(k) applicant’s agreement that the
confidential information (as defined in the BPCIA) provided to Roche by such
applicant may be shared with Prothena and has so notified Roche, the Parties
shall cooperate to exercise any rights that may be exercisable by Roche as the
reference product sponsor under the BPCIA, including: (i) engaging in the
information exchange provisions of the BPCIA, including providing a list of
patents that relate to the relevant Licensed Compound and/or Licensed Product
incorporating such Licensed Compound, (ii) engaging in the patent resolution
provisions of the BPCIA, and (iii) determining which patents will be the subject
of immediate patent infringement action under Section 351(l)(6) of the BPCIA. In
the event that the Parties do not agree with respect to the exercise of any such
rights, Roche shall make the determination with respect thereto, including
without limitation with respect to (i), (ii) and (iii), above. Roche shall have
the first right, but not the obligation, to bring an action for patent
infringement under Section 351(l) of the BPCIA against a Section 351(k)
applicant relating to a Licensed Product. If Roche elects not to bring an action
for patent infringement against a Section 351(k) applicant, Roche shall notify
Prothena of such as soon as reasonably practicable but in any event no later
than [*] after agreement on the patents in suit in accordance with Section
351(l)(4)(A) of the BPCIA or the exchange of lists pursuant to Section
351(l)(5)(B) of the BPCIA. Upon receipt of such notice or absent an action for
patent infringement within such [*], then to the extent permitted under
Applicable Law, Prothena shall have the right at its sole discretion to
institute an action for patent infringement against the Section 351(k) applicant
in its own name and, unless expressly agreed otherwise by Roche, Prothena may
not assert any patent comprising the Roche Patent Rights. The costs and expenses
of any action under this Section 12.6(f), and any award paid by Third Parties as
a result, shall be allocated as set forth in Section 12.6(b).
(g)Upstream Licenses. Notwithstanding the foregoing, this Section 12.6 shall be
subject to the terms of any in-licenses to Prothena with respect to the rights
of a Third Party as to the enforcement of the Prothena Technology.

50
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






12.7.Defense of Infringement Claims by Third Parties.
(a)Notice. If the Development, Commercialization, manufacture, sale, or use of
Licensed Compounds or Licensed Products pursuant to this Agreement results in a
claim, action, suit, or proceeding that such activity infringes or
misappropriates the Patents or other intellectual property rights of a Third
Party (an “Infringement Claim”), the Party to this Agreement first having notice
of such shall promptly notify the other Party in writing. The notice shall set
forth the facts of the Infringement Claim in reasonable detail.
(b)Shared Territory. Patent counsel for each Party shall discuss and determine
how best to control the defense of an Infringement Claim in the Shared
Territory. In the event the Parties cannot agree on the defense of any
Infringement Claim, such defense shall be controlled by [*], provided that [*]
shall have the right to participate in such defense and to be represented in any
such action by counsel of its selection at its sole discretion and sole cost.
The entity that controls the defense of the Infringement Claim shall also have
the right to control settlement of such Infringement Claim; provided, however,
that no settlement shall be entered into without the other Party’s prior written
consent, which shall not be unreasonably withheld, delayed, or conditioned. The
expenses of defense, settlement, and judgments pursuant to this Section 12.7(b)
shall be shared in the following ratio: [*].
(c)Royalty Territory. Roche shall defend against an Infringement Claim in the
Royalty Territory at its own expense, and shall be responsible for all damages
incurred as a result thereof. Prothena shall assist and cooperate with Roche, at
Roche’s reasonable request, and Roche shall reimburse Prothena any reasonable,
documented, out-of-pocket costs incurred in connection therewith. Roche shall
control the defense of the Infringement Claim, provided that Prothena shall have
the right to participate in such defense and to be represented in any such
action by counsel of its selection at its sole discretion and sole cost. Roche
shall also have the right to control settlement of such Infringement Claim;
provided, however, that no settlement that could adversely affect Prothena’s
rights or interests shall be entered into without Prothena’s prior written
consent, which shall not be unreasonably withheld, delayed, or conditioned.
13.
REPRESENTATIONS, WARRANTIES AND COVENANTS.

13.1.Representations and Warranties of the Parties. Prothena and Roche (each, a
“Representing Party”) each hereby represents and warrants to each other, as of
the Effective Date, as set forth below:
(a)Such Representing Party is a corporation duly organized and subsisting under
the laws of its jurisdiction of organization.
(b)Such Representing Party has the power, authority, and legal right, and is
free, to enter into this Agreement and, in so doing, shall not violate any other
agreement to which it is a party as of the Effective Date.
(c)Such Representing Party has the power, authority, and legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and as it is contemplated to be conducted by this Agreement

51
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






(d)This Agreement has been duly executed and delivered on behalf of such
Representing Party, and all necessary consents, approvals and authorizations of
all Regulatory Authorities and other Third Parties required to be obtained by
such Representing Party in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder have been obtained.
(e)This Agreement constitutes a legal, valid, and binding obligation of such
Representing Party and is enforceable against it in accordance with its terms,
subject to the effects of bankruptcy, insolvency, or other laws of general
application affecting the enforcement of creditor rights and judicial principles
affecting the availability of specific performance and general principles of
equity, whether enforceability is considered a proceeding at law or equity.
(f)The execution and delivery of this Agreement and the performance of such
Representing Party’s obligations hereunder (i) do not conflict with or violate
any requirement of Applicable Laws or any provision of the articles of
incorporation, bylaws, or any similar instrument of such Representing Party, as
applicable, in any material way, and (ii) do not conflict with, violate, or
breach or constitute a default or require any consent under, any Applicable Laws
or any contractual obligation or court or administrative order by which such
Representing Party is bound.
(g)There are no claims or investigations (other than with respect to the
Parties’ HSR filings), pending or threatened against the Representing Party or
any of its Affiliates, at law or in equity, or before or by any governmental
authority relating to the matters contemplated under this Agreement or that
would materially adversely affect such Representing Party’s ability to perform
its obligations hereunder.
(h)To such Representing Party’s knowledge, all of its employees, independent
contractors and their employees, and agents have executed agreements requiring
assignment to such Representing Party of all Inventions made during the course
of and as a result of their association with such Representing Party and
obligating each such employee, independent contractor and its employees, and
agent to maintain as confidential the Confidential Information of such
Representing Party.
(i)Neither such Representing Party, nor any of its employees, officers,
subcontractors or consultants who have rendered or shall render services
relating to a Licensed Product (i) has ever been debarred or is subject to
debarment or convicted of a crime for which an entity or person could be
debarred under 21 U.S.C. Section 335a or (ii) has ever been under indictment for
a crime for which a person or entity could be debarred under said Section 335a.
13.2.Additional Representations, Warranties, and Covenants of Prothena. Prothena
hereby represents, warrants, and covenants to Roche that:
(a)As of the Effective Date, Prothena is entitled to grant the rights and
licenses granted to Roche under this Agreement, and is not currently bound by
any agreement with any Third Party, or by any outstanding order, judgment, or
decree of any court or administrative agency, that restricts it from granting to
Roche the rights and licenses as set forth in this Agreement.

52
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






(b)As of the Effective Date, the Prothena Patent Rights and Prothena Know-How
are Controlled by Prothena.
(c)Prothena has not granted as of the Effective Date, and shall not grant during
the Term, any right, option, license or interest in or to any of the Prothena
Patent Rights or Prothena Know-How that is in conflict with the rights or
licenses granted to Roche under this Agreement.
(d)Exhibit 1.73 contains a complete and accurate list of all Prothena Patent
Rights existing as of the Signing Date that claim inventions that are necessary
or useful to Develop, make, use, sell, offer to sell, import or export the Lead
Compound.
(e)As of the Effective Date, the inventors of the Inventions disclosed and/or
claimed in the Prothena Patent Rights have transferred or are under a
contractual obligation to transfer to Prothena full ownership of the Patents and
Patent Applications licensed to Roche under this Agreement, [*], to the extent
any employee or contractor of such entities is an inventor of the claimed
subject matter of such Patents and Patent Applications.
(f)As of the Effective Date, Prothena is not in possession of information that
would, in its reasonable opinion and to its knowledge, render invalid and/or
unenforceable any claims that are in any of the Prothena Patent Rights, and
Prothena has no knowledge of any inventorship disputes concerning any Prothena
Patent Rights.
(g)As of the Effective Date, except with respect to [*], Prothena has not
received any notice of infringement of, or an invitation to obtain a license
under, any Patent or Patent Application owned by any Third Party that could
prevent Roche from making, having made, using, offering for sale, selling or
importing the Lead Compound in the Territory.
(h)In the event that [*] under the terms of [*].
(i)If, during the Term, Prothena has reason to believe that it or any of its
employees, officers, subcontractors, or consultants rendering services relating
to a Licensed Product (i) is or shall be debarred or convicted of a crime under
21 U.S.C. Section 335a, or (ii) is or shall be under indictment under said
Section 335a, then Prothena shall immediately notify the other Party in writing.
13.3.Additional Representations, Warranties, and Covenants of Roche. Roche
hereby represents, warrants, and covenants to Prothena that:
(a)As of the Effective Date, Roche is entitled to grant the rights and licenses
granted to Prothena under this Agreement, and is not currently bound by any
agreement with any Third Party, or by any outstanding order, judgment, or decree
of any court or administrative agency, that restricts it from granting to
Prothena the rights and licenses as set forth in this Agreement.
(b)As of the Effective Date, the Roche Patent Rights and Roche Know-How are
solely Controlled by Roche free and clear of any liens, charges, encumbrances,
or judgments.

53
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






(c)Roche has not granted as of the Effective Date, and shall not grant during
the Term, any right, option, license or interest in or to any of the Roche
Patent Rights or Roche Know-How that is in conflict with the rights or licenses
granted to Prothena under this Agreement.
(d)Roche has not received any notice of infringement of, or an invitation to
obtain a license under, any Patent or Patent Application owned by any Third
Party that could prevent Roche from making, having made, using, offering for
sale, selling or importing a Licensed Roche Compound listed on Exhibit 1.57.
(e)As of the Effective Date, [*].
(f)If, during the Term, Roche has reason to believe that it or any of its
employees, officers, subcontractors, or consultants rendering services relating
to a Licensed Product (i) is or shall be debarred or convicted of a crime under
21 U.S.C. Section 335a, or (ii) is or shall be under indictment under said
Section 335a, then Roche shall immediately notify Prothena in writing.
13.4.Compliance with Applicable Laws. Each Party, in performing its activities
in connection with this Agreement, shall comply with all Applicable Laws within
the Territory. including without limitation then-current GCP, GLP, and GMP, and
all Applicable Laws regarding Detailing to be conducted by such Party. Neither
Party shall cause the other Party to perform any activity in violation of any
Applicable Laws or the Pharmaceutical Research and Manufacturers of America
(“PhRMA”) Code on Interactions with Healthcare Professionals.
13.5.Characterization of Agreement. Roche and Prothena agree and acknowledge
that (i) each of Roche and Prothena will operate their own business as
independent contractors pursuant to the terms of this Agreement, (ii) neither
Roche nor Prothena intends that the terms of this Agreement would create or give
rise, in whole or in part, to a partnership for tax reporting or any other
purposes, and (iii) neither Roche nor Prothena shall take any position or cause
their Affiliates to take any position inconsistent with such intention for tax
purposes (including with respect to filing U.S. federal income Tax Returns and
in the course of any audit, review or litigation), unless otherwise required by
Applicable Laws or unless the other Party consents thereto, which consent shall
not be unreasonably withheld, delayed or conditioned.
14.
INDEMNIFICATIONS AND INSURANCE.

14.1.Prothena’s Right to Indemnification. Roche shall indemnify, defend, and
hold harmless Prothena, its Affiliates, and their respective officers,
directors, employees, independent contractors, and agents, and their respective
successors, heirs, assigns, and representatives (the “Prothena Indemnitees”)
from and against any and all damages, losses, suits, proceedings, liabilities,
costs (including without limitation reasonable legal expenses, costs of
litigation and reasonable attorney’s fees), or judgments, whether for money or
equitable relief, of any kind (“Damages”) resulting from any Third Party claim
or action arising out of or relating to, directly or indirectly: (i) any breach
by Roche of any obligation, representation, warranty, or covenant in this
Agreement, (ii) the negligence, recklessness, or wrongful intentional acts or
omissions of the Roche Indemnitees, or (iii) the Development, Commercialization,
storage, transportation,

54
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




handling, manufacturing, formulation, or other attribute of the Licensed
Compounds or Licensed Products by or for Roche, its Affiliates, and their
Sublicensees, independent contractors, or distributors; except in each case (i)
through (iii) for Damages to the extent subject to indemnification by Prothena
under Section 14.2.
14.2.Roche’s Right to Indemnification. Prothena shall indemnify, defend, and
hold harmless Roche, its Affiliates, and their respective officers, directors,
employees, independent contractors, and agents, and their respective successors,
heirs, assigns, and representatives (the “Roche Indemnitees”) from and against
any and all Damages resulting from any Third Party claim or action arising out
of or relating to, directly or indirectly: (i) any breach by Prothena of any
obligation, representation, warranty, or covenant in this Agreement, or (ii) the
negligence, recklessness, or wrongful intentional acts or omissions of the
Prothena Indemnitees; except in each case of (i) and (ii) for Damages to the
extent subject to indemnification by Roche under Section 14.1.
14.3.Process for Indemnification. A claim to which indemnification applies under
Section 14.1 or Section 14.2 shall be referred to herein as an “Indemnification
Claim”. If a Party (the “Indemnitee”) intends to claim indemnification under
Section 14.1 or Section 14.2, the Indemnitee shall notify the other Party (the
“Indemnitor”) in writing promptly upon becoming aware of any claim that may be
an Indemnification Claim (it being understood and agreed, however, that the
failure by an Indemnitee to give such notice shall not relieve the Indemnitor of
its indemnification obligation under this Agreement except and only to the
extent that the Indemnitor is actually prejudiced as a result of such failure to
give notice). The Indemnitor shall have the right to assume and control the
defense of the Indemnification Claim at its own expense with counsel selected by
the Indemnitor and reasonably acceptable to the Indemnitee; provided, however,
that an Indemnitee shall have the right to retain its own counsel, with the fees
and expenses to be paid by the Indemnitee, if representation of such Indemnitee
by the counsel retained by the Indemnitor would be inappropriate due to actual
or potential differing interests between such Indemnitee and any other party
represented by such counsel in such proceedings. If the Indemnitor does not
assume the defense of the Indemnification Claim as described above in this
Section 14.3, the Indemnitee may defend the Indemnification Claim but shall have
no obligation to do so. The Indemnitee shall not settle or compromise the
Indemnification Claim without the prior written consent of the Indemnitor, and
the Indemnitor shall not settle or compromise the Indemnification Claim in any
manner which would have an adverse effect on the Indemnitee’s interests, without
the prior written consent of the Indemnitee, which consent, in each case, shall
not be unreasonably withheld, delayed, or conditioned. The Indemnitee shall
reasonably cooperate with the Indemnitor at the Indemnitor’s expense and shall
make available to the Indemnitor all pertinent Information under the control of
the Indemnitee, which Information shall be subject to Article 11.
14.4.Insurance. Each Party shall maintain, at its sole expense, product
liability insurance and general liability insurance (including contractual
liability insurance) in amounts appropriate and customary in the pharmaceutical
industry in light of the nature of the activities to be performed by each Party
hereunder. Notwithstanding the foregoing, Roche shall have the right to
self-insure.

55
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






15.
LIMITATION OF LIABILITY; DISCLAIMER OF WARRANTY.

15.1.LIMITATION OF LIABILITY. EXCEPT IN THE CASE OF A BREACH OF ARTICLE 11, AND
WITHOUT LIMITING THE PARTIES’ OBLIGATIONS UNDER ARTICLE 14, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION DAMAGES RESULTING FROM LOSS
OF USE, LOSS OF PROFITS, INTERRUPTION OR LOSS OF BUSINESS, OR OTHER ECONOMIC
LOSS) ARISING OUT OF THIS AGREEMENT OR WITH RESPECT TO A PARTY’S PERFORMANCE OR
NON-PERFORMANCE HEREUNDER.
15.2.DISCLAIMER OF WARRANTY. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY PROVIDES ANY WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS OR
IMPLIED, REGARDING THE LICENSED PRODUCTS USED IN CLINICAL TRIALS OR FOR
COMMERCIAL USE, AND EACH PARTY HEREBY DISCLAIMS ALL OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND FREEDOM
FROM INFRINGEMENT OF THIRD PARTY RIGHTS.
16.
TERM AND TERMINATION.

16.1.Term. The Term shall commence on the Effective Date and, unless sooner
terminated as specifically provided in this Agreement, shall continue in effect
on a country-by-country basis until the expiration of all payment obligations
under this Agreement (the “Term”). Upon expiration of this Agreement with
respect to a Licensed Product in a country in the Territory, Roche shall have a
non-exclusive, royalty-free, fully paid-up license to make, have made, use,
sell, offer to sell, have sold, import, and export such Licensed Product in the
Field in such country.
16.2.Termination by Roche at Will. After the first anniversary of the Effective
Date, Roche shall have the right to terminate this Agreement at will, either in
its entirety or on a Licensed Product-by-Licensed Product basis, upon (a) ninety
(90) days’ prior written notice to Prothena prior to First Commercial Sale and
(b) one hundred eighty (180) days’ prior written notice to Prothena after First
Commercial Sale. Additionally, if Roche decides to cease Development and
Commercialization of all Licensed Compounds and Licensed Products, or to place
the Licensed Compounds and Licensed Products on a prolonged hold primarily for
business reasons not anticipated according to the Development program, Roche
shall provide written notice of such decision to Prothena. In such event, Roche
shall, within [*] after such notice is received, be deemed to have exercised its
right to terminate this Agreement in its entirety pursuant to this Section 16.2,
unless within such time period Roche either commences the Development and
Commercialization of the Licensed Compounds and Licensed Products or adopts a
written plan to do so.
16.3.Termination of Patent License for Patent Challenge. To the extent
permissible under Applicable Laws, if a Party or any of its Affiliates or
Sublicensees challenges in a court of competent jurisdiction, the validity,
scope or enforceability of, or otherwise opposes, any claim

56
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




of any Patent included in the Prothena Patent Rights or Roche Patent Rights
under which such Party has been granted a license under this Agreement, then
Prothena or Roche, as applicable, can terminate all licenses with respect to
such Patent in the country in which such Patent is being so challenged or so
opposed, upon thirty (30) days’ prior written notice. If the Party that causes
such challenge or opposition terminates such challenge or opposition within the
thirty (30) day period, then the termination of licenses with respect to such
Patent shall not come into effect. Notwithstanding the preceding sentences of
this Section 16.3, a Party may challenge any Patent of the other Party to defend
itself or to assert or protect its rights in any legal action or proceeding
brought by the other Party in connection with this Agreement or with any Patent
subject to this Agreement.
16.4.Termination for Material Breach. If either Party believes the other is in
material breach of an obligation under this Agreement, it may give notice of
such breach to the other Party, which other Party shall have ninety (90) days in
which to remedy such breach. If such alleged breach is not remedied in the time
period set forth above, the non-breaching Party shall be entitled, without
prejudice to any other rights conferred on it by this Agreement, and in addition
to any other remedies available to it by law or in equity, to terminate this
Agreement, either in its entirety or on a Licensed Product-by-Licensed Product
or Region-by-Region basis, upon further written notice to the other Party. For
purposes of this Article 16, “Region” shall mean [*].
16.5.Termination upon Insolvency. To the extent permitted under Applicable Law,
either Party may terminate this Agreement if the other Party (a) files in any
court or agency pursuant to any statute or regulation of any state or country, a
petition in bankruptcy or insolvency, for reorganization, or for an arrangement
or appointment of a receiver or trustee of such other Party or of its assets;
(b) is served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within [*] after the filing
thereof; (c) proposes or is a party to any dissolution or liquidation; or (d)
makes an assignment for the benefit of its creditors.
16.6.Termination of Prothena’s Co-Development Opt In. Prothena’s Opt-In as set
forth in Section 6.1(b), any then on-going active Development by Prothena, and
Prothena’s right to participate on the JDC and JSC (and to otherwise receive
Information regarding Development beyond Information necessary for purposes of
sharing Profit and Loss), in each case with respect to the Parkinson’s Disease
Indication or any other Indication for which Prothena exercised its Opt-In for a
Licensed Product pursuant to Section 6.1(b), shall terminate upon written notice
by Roche if Prothena commences a [*] (by itself or in collaboration with an
Affiliate or Third Party) outside the scope of this Agreement for a product that
[*]. In the event of a termination of certain of Prothena’s rights under this
Section 16.6, Prothena will use Commercially Reasonable Efforts to wind down
Prothena’s continuing Development tasks for each Jointly Funded
Product/Indication for the Parkinson’s Disease Indication or such other
applicable Indication and transition them to Roche in such a manner as not to
impact negatively the Development of each Jointly Funded Product/Indication for
the Parkinson’s Disease Indication or such other applicable Indication. Except
as set forth in this Section 16.6, all other rights and obligations of the
Parties under this Agreement shall survive, including without limitation
Prothena’s right to share Profit and Loss for each Jointly Funded
Product/Indication.

57
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






16.7.Termination of Prothena’s Co-Detailing Option. Prothena’s Co-Detailing
Option as set forth in Section 7.1(b), the Co-Detailing Agreement and any then
on-going active Detailing by Prothena, and Prothena’s right to participate on
the JCC shall terminate upon written notice by Roche if Prothena commences a [*]
(by itself or in collaboration with an Affiliate or Third Party) outside the
scope of this Agreement for a product that [*]. In the event of a termination of
certain of Prothena’s rights under this Section 16.7, Prothena will use
Commercially Reasonable Efforts to wind down Prothena’s continuing Detailing
tasks for each Co-Detailed Product and transition them to Roche in such a manner
as not to impact negatively the Commercialization of each Co-Detailed Product.
Except as set forth in this Section 16.7, all other rights and obligations of
the Parties under this Agreement shall survive, including without limitation
Prothena’s right to share Profit and Loss for each Co-Detailed Product that is a
Jointly Funded Product/Indication.
16.8.Consequences of Termination of this Agreement.
(a)Termination by Roche at Will or by Prothena for Breach by Roche or Roche’s
Insolvency. Upon termination by Roche at will under Section 16.2, or termination
by Prothena for breach by Roche under Section 16.4 or for Roche’s insolvency
under Section 16.5, the following shall apply:
(i)All rights and licenses granted by Prothena to Roche under this Agreement
shall terminate in their entirety, on a Region-by-Region basis, or a Licensed
Product-by-Licensed Product basis, as applicable, on the effective date of
termination.
(ii)Roche shall cease any ongoing Research Collaboration, Development, or
Commercialization activities related to the subject matter of such termination.
(iii)Only in the event of termination by Roche at will under Section 16.2, [*].
(iv)Only in the event of termination by Prothena for breach by Roche under
Section 16.4 or for Roche’s insolvency under Section 16.5, any existing
sublicense granted by Roche under Section 2.3 shall continue in full force and
effect, provided that (1) the Sublicensee did not cause the breach that gave
rise to a termination under Section 16.4, (2) no default exists under the
sublicense agreement with such Sublicensee, (3) such Sublicensee agrees to be
bound by all the terms and conditions of this Agreement that are applicable to
such Sublicensee, including rendering directly to Prothena all payments and
other obligations due to Prothena related to such sublicense (including without
limitation all milestone and royalty payments), and (4) Prothena is not bound by
any obligations under the sublicense agreement more onerous than its obligations
under this Agreement.

58
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




  
(v)If Prothena desires to continue Development and/or Commercialization of the
Licensed Product(s) in the Region(s) that are the subject of the termination
(the “Termination Products”), then [*]:
(1)From the date of notice of termination until the effective date of
termination, Roche shall continue activities under this Agreement, including
preparatory activities, ongoing as of the date of notice of termination.
However, Roche shall not be obliged to initiate any new activities not ongoing
at the date of notice of termination.
(2)After the effective date of termination, Roche shall, to the extent Roche has
the right to do so, assign and transfer to Prothena, [*] the Data Package for
the Termination Products within [*] after the effective date of termination. All
documents shall be transferred in the form and format in which such materials
are maintained by Roche. Original paper copies shall only be transferred if
required by Applicable Laws. Roche shall not be required to [*]. In connection
with research studies or Clinical Trials, Roche may have collected human samples
and related clinical information for additional limited research and development
programs (“Samples”). Legal and contractual restrictions may apply to such
Samples, and in particular, Samples that may qualify as personal identifiable
information. Prothena acknowledges and accepts that notwithstanding anything
herein, [*].
(3)Prothena shall, upon transfer, have the right to disclose the Data Package to
(i) Regulatory Authorities to the extent required or desirable to secure
Regulatory Approval for the Development, manufacturing or sale of Termination
Product(s) in the applicable country, (ii) Third Parties acting on behalf of
Prothena, its Affiliates or licensees, to the extent reasonably necessary for
the Development, manufacture, or sale of Termination Product(s) in the
applicable country(ies), and (iii) Third Parties to the extent reasonably
necessary to continue to Develop and/or Commercialize Termination Product(s) in
the applicable country(ies).
(4)At Prothena’s request, Roche shall assign any clinical trial agreements
between Roche and Third Parties, to the extent such agreements (i) have not been
cancelled and are assignable without Roche having to pay additional
consideration or commencing litigation in order to effect an assignment of any
such agreement and (ii) relate solely to the Development of the Termination
Product(s) and/or the management and continued performance of any Clinical
Trials for such Termination Product(s) ongoing as of the effective date of such
termination, provided that Prothena assumes all of Roche’s obligations
(including payment obligations) following the effective date of such assignment
under such assigned agreement and pays any fees payable to such Third Party in
connection with such assignment.
(5)Roche hereby grants to Prothena, effective as of the effective date of
termination, (i) a [*] license under the Roche Technology,

59
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




including Roche’s interest in the Joint Patent Rights, [*] the Termination
Product(s) in the applicable country(ies) and (ii) a [*] license under the Roche
Technology, including Roche’s interest in the Joint Patent Rights, [*] the
Termination Product(s) in the applicable country(ies), provided that in each
case (i) and (ii), with respect to any Roche Technology obtained pursuant to an
agreement with a Third Party, Prothena assumes all of Roche’s obligations
(including payment obligations) under such agreement to the extent applicable to
the Termination Product(s) in the applicable country(ies).
(6)Notwithstanding the foregoing, all licenses under this Section 16.8(a) shall
exclude (i) [*] and (ii) [*].
(7)Roche shall assign or license to Prothena the Licensed Product Trademarks
with respect to the Termination Product(s) on [*] the Termination Product(s) for
which such Licensed Product Trademarks are used.
(8)Roche shall provide reasonable assistance and technical expertise, [*] in a
technology transfer from Roche to a Third Party designated by Prothena with
respect to the manufacturing of the Termination Products, including the transfer
of chemistry, manufacturing and controls processes with respect thereto.
(9)Roche shall cooperate in any audits of Roche’s books and records related to
the Termination Products that are required by any Regulatory Authority;
(10)Roche shall transfer all existing and available clinical supplies of the
Termination Products, and components thereof, to Prothena [*] within [*] after
the effective date of termination. Roche shall have no obligation to perform any
additional activities concerning such clinical supplies (e.g., retesting,
analyses), and Prothena shall assume all liability for the use of such material.
(11)If a Licensed Product is marketed in any country of the Territory on the
date of the notice of termination, Roche shall manufacture and supply commercial
supplies of the Termination Products to Prothena for a period that shall not
exceed [*]. Prothena shall use Commercially Reasonable Efforts to take over the
manufacturing of the Termination Products.
(12)Prothena’s obligations of exclusivity set forth in Article 3 shall terminate
in their entirety, on a Region-by-Region basis, or a Licensed
Product-by-Licensed Product basis, as applicable, on the effective date of
termination. Roche’s obligations of exclusivity set forth in Article 3 shall
continue on a Region-by-Region basis, or a Licensed Product-by-Licensed Product
basis, as applicable, for [*].
[*]

60
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






(b)Termination by Roche for Breach by Prothena. Upon any termination by Roche
for breach by Prothena under Section 16.4 (but not for Prothena’s insolvency
under Section 16.5), the following shall apply:
(i)All rights and licenses granted by Roche to Prothena under this Agreement
shall terminate in their entirety, on a Region-by-Region basis, or a Licensed
Product-by-Licensed Product basis, as applicable, on the effective date of
termination.
(ii)All rights and licenses granted to Roche under Section 2.1 shall survive
termination and become perpetual and irrevocable in their entirety, on a
Region-by-Region basis, or a Licensed Product-by-Licensed Product basis, as
applicable. Article 9 shall survive termination; provided, however, that (1) all
payments required to be paid for the Licensed Product(s) in the Region(s) that
are the subject of the termination shall [*], and (2) any Termination Products
that are Jointly Funded Product/Indications shall no longer be eligible for
Profit and Loss sharing but shall instead be subject to the payment of milestone
payments and royalties pursuant to Section 9.4(d) and Section 9.5(c), with the
Shared Territory becoming part of the Royalty Territory.
(iii)Prothena shall cease any ongoing Research Collaboration, Development, or
Commercialization activities related to the subject matter of such termination.
(iv)Roche’s obligations of exclusivity set forth in Article 3 shall terminate in
their entirety, on a Region-by-Region basis, or a Licensed Product-by-Licensed
Product basis, as applicable, on the effective date of termination. Prothena’s
obligations of exclusivity set forth in Article 3 shall continue on a
Region-by-Region basis, or a Licensed Product-by-Licensed Product basis, as
applicable, for [*].
(v)Prothena shall cooperate in any audits of Prothena’s books and records
related to the Termination Products that are required by any Regulatory
Authority..
(vi)To the extent that Prothena remains responsible for manufacture of a
Termination Product under Section 8.3, Prothena will continue to provide
manufacturing-related services to Roche at a commercially reasonable price for
such Termination Product until up to [*].
(c)Termination by Roche for Prothena’s Insolvency. In the event that Roche would
have the right to terminate this Agreement for Prothena’s insolvency under
Section 16.5, Roche may elect to retain its licenses under this Agreement,
provided that [*].
(d)Ancillary Agreements. Unless otherwise agreed by the Parties, the termination
of this Agreement in its entirety shall cause the automatic termination of the
Pharmacovigilance Agreement, to the extent allowable under Applicable Laws and
industry

61
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




practices, and the Co-Detailing Agreement, if such agreements have been entered
into by the Parties.
16.9.Surviving Obligations.
(a)Ongoing Clinical Activities. In case of any termination, upon the request of
the Party taking responsibility for a Termination Product, if the other Party is
conducting a Clinical Trial for such Termination Product, then the other Party
shall complete any Clinical Trial related to the Termination Product that is
being conducted under the IND for the Termination Product and is ongoing as of
the effective date of termination; provided, however, that:
(i)both Prothena and Roche in their reasonable judgment have concluded that
completing any such Clinical Trial does not present an unreasonable risk to
patient safety;
(ii)neither Party shall have any obligation to recruit or enroll any additional
patients after the date of termination; and
(iii)the Party taking responsibility for the Termination Product agrees to
reimburse the other Party for all of its Development costs that arise after the
effective date of termination in completing such Clinical Trial.
(b)Royalty and Payment Obligations. Termination of this Agreement by a Party,
for any reason, shall not release Roche from any obligation to pay royalties or
make any payments to Prothena that were due and payable prior to the effective
date of termination, but unless otherwise expressly provided for herein, will
release Roche from any obligation to pay royalties or make any payments to
Prothena that would otherwise become due or payable after the effective date of
termination.
(c)Other Surviving Obligations. The rights and obligations set forth in this
Agreement shall extend beyond the expiration or termination of this Agreement
only to the extent expressly provided for herein, or to the extent that the
survival of such rights or obligations are necessary to permit their complete
fulfillment or discharge. In the event of expiration or termination of this
Agreement for any reason, the following provisions shall survive in addition to
others specified in this Agreement to survive in such event: Sections 16.8 and
16.9(c), and Articles 1, 10 (for the period set forth therein), 11 (for the
period set forth therein), 12, 14, 15, 17, and 18.
16.10.Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Prothena to Roche are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the Shared Territory Bankruptcy Code, licenses
of right to “intellectual property” as defined under Section 101 of the Shared
Territory Bankruptcy Code. The Parties agree that Roche, as a licensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the Shared Territory Bankruptcy Code.

62
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






17.
DISPUTE RESOLUTION.

17.1.Exclusive Dispute Resolution Mechanism. Except as otherwise provided in
this Agreement, the procedures set forth in this Article 17 shall be the
exclusive mechanism for resolving any Dispute between the Parties that may arise
from time to time that cannot be resolved through good faith negotiation between
the Parties.
17.2.Resolution by Executives. In the event of any Dispute not subject to
resolution pursuant to Section 4.2(d), either Party may, by written notice to
the other Party, refer such Dispute for attempted resolution by the Executives
of each Party. In the event the Executives of each Party are unable to resolve
the Dispute within [*] after receiving notice of the Dispute (or such longer
period as the Parties may mutually agree upon), then each Party may, at its sole
discretion, seek resolution of such Dispute in accordance with Section 17.3.
17.3.Arbitration.
(a)Except as set forth in Section 17.4 or Section 17.5, any Dispute that is not
resolved pursuant to Section 17.2 shall be exclusively and finally settled by
binding arbitration pursuant to this Section 17.3.
(b)Any such arbitration shall be conducted in San Francisco, CA, unless
otherwise agreed by the Parties in writing. Each arbitration shall be
administered by the American Arbitration Association (the “AAA”), and shall be
conducted in accordance with the then applicable Commercial Arbitration Rules of
the AAA, as such Rules may be amended from time to time, or modified by this
Section 17.3 or by agreement of the Parties (the “Rules”). At any applicable
hearing, the Parties may present testimony (either by live witness or
deposition) and documentary evidence and have the right to be represented by
counsel. The U.S. Federal Rules of Evidence shall apply to any and all matters
submitted to final and binding arbitration under this Agreement. To the extent
they are permissible under Applicable Laws, any deposition or document
production sought in the course of an arbitration shall be governed by the U.S.
Federal Rules of Civil Procedure.
(c)Within [*] after receipt of an arbitration notice from a Party, the Parties
shall attempt in good faith to agree on a single neutral arbitrator with
relevant industry experience to conduct such arbitration. For the purposes of
this Section 17.3, ”relevant industry experience” shall mean that such person(s)
shall [*]. If the Parties do not agree on a single neutral arbitrator within [*]
after receipt of an arbitration notice, each Party shall select one (1)
arbitrator with relevant industry experience and the two (2) Party-selected
arbitrators shall select a third arbitrator with relevant industry experience to
constitute a panel of three (3) arbitrators to conduct the arbitration in
accordance with the Rules. In the event that only one of the Parties selects an
arbitrator, then such arbitrator shall be entitled to act as the sole arbitrator
to resolve the Dispute and all unresolved issues subject to such arbitration.
Each and every arbitrator of the arbitration panel conducting the arbitration
must and shall agree to render an opinion within [*] after the final hearing
before the panel.
(d)The decision or award of the arbitrator(s) shall be final, binding, and
incontestable and may be used as a basis for judgment thereon in any
jurisdiction. The

63
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




arbitrator(s) shall, upon the request of any Party, issue a written opinion of
the findings of fact and conclusions of law and shall deliver a copy to each of
the Parties. Each Party shall bear its own costs and attorney’s fees, and the
Parties shall equally bear the fees, costs, and expenses of the arbitrator(s)
and the arbitration proceedings; provided, however, that the arbitrator(s) may
exercise discretion to award costs, including without limitation attorney’s
fees, to the prevailing Party. Without limiting any other remedies that may be
available under Applicable Laws, the arbitrator(s) shall have no authority to
award provisional remedies of any nature whatsoever, or special, punitive,
indirect, incidental, consequential, or any other similar form of damages
(including without limitation damages resulting from loss of use, loss of
profits, interruption or loss of business).
(e)The Parties undertake to keep confidential all awards in their arbitration,
together with all materials in the proceedings created for the purpose of the
arbitration and all other documents produced by another Party in the proceedings
not otherwise in the public domain, save and to the extent that disclosure may
be required of a Party by legal duty, the rules and regulations of any stock
exchange or quotation services on which such Party’s stock is traded or quoted,
to protect or pursue a legal right or to enforce or challenge an award in legal
proceedings before a court or other judicial authority.
(f)Unless otherwise agreed in writing, the Parties will continue to perform
their respective obligations under this Agreement during any arbitration or
court proceeding seeking enforcement of an arbitral decision or award, and,
unless this Agreement is in its entirety deemed null and void or is otherwise
revoked or rescinded in its entirely, the Parties shall continue to perform
their respective remaining obligations under this Agreement, and may continue to
exercise their respective remaining rights and remedies thereunder, following
any arbitration.
17.4.Preliminary Injunctions. Notwithstanding anything in this Agreement to the
contrary, a Party may seek a temporary restraining order or a preliminary
injunction from any court of competent jurisdiction in order to prevent
immediate and irreparable injury, loss, or damage on a provisional basis,
pending the decision of the arbitrator(s) on the ultimate merits of any Dispute.
17.5.Patent Disputes. Notwithstanding anything in this Agreement to the
contrary, any and all issues regarding the scope, construction, validity, and
enforceability of any Patent or Patent Application in a country within the
Territory shall be determined in a court or other governmental authority of
competent jurisdiction under the applicable patent laws of such country.
18.
MISCELLANEOUS.

18.1.Agency. Neither Party is, nor shall be deemed to be, an employee, agent,
co-venturer or legal representative of the other Party for any purpose. Neither
Party shall be entitled to enter into any contracts in the name of, or on behalf
of the other Party, nor shall either Party be entitled to pledge the credit of
the other Party in any way or hold itself out as having the authority to do so.

64
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






18.2.Assignment.
(a)Neither this Agreement nor any interest hereunder may be assigned, nor any
obligation hereunder delegated, by either Party without the prior written
consent of the other Party; provided, however, that upon prior written notice to
the other Party, a Party may assign this Agreement or any interest hereunder, or
may delegate any obligation hereunder, without consent to (i) an Affiliate [*]
or (ii) any successor in interest by operation of law, merger, consolidation, or
other business reorganization, or the sale of all or substantially all of its
assets to which this Agreement relates; provided further, in each case (i) and
(ii), that such assignment could not reasonably be expected to subject the other
Party to any adverse Tax consequences with regard to any payments under this
Agreement (including any increase in withholding Taxes in respect of any payment
pursuant to Section 9.15(b)). Any assignment not in accordance with this Section
18.2(a) shall be void.
(b)This Agreement shall be binding upon and inure to the successors and
permitted assignees of the Parties and the name of a Party appearing herein
shall be deemed to include the names of such Party’s successor’s and permitted
assigns to the extent necessary to carry out the intent of this Agreement.
18.3.Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
18.4.Force Majeure. Neither Party shall be liable or responsible to the other
Party for loss or damages, nor shall it have any right to terminate this
Agreement for any default or delay attributable to any event beyond its
reasonable control and without its fault or negligence, including without
limitation acts of God, acts of government (including injunctions), fire, flood,
earthquake, strike, lockout, labor dispute, breakdown of plant, shortage of
critical equipment, loss or unavailability of manufacturing facilities or
material, casualty or accident, civil commotion, acts of public enemies, acts of
terrorism or threat of terrorist acts, blockage or embargo and the like;
provided, however, that in each such case the Party affected shall (i) use
reasonable efforts to avoid such occurrence and to remedy it promptly and (ii)
give prompt notice of any such cause to the other Party. The Party giving such
notice shall thereupon be excused from such of its obligations hereunder as it
is thereby disabled from performing for so long as it is so disabled and for [*]
thereafter, and the Party receiving notice shall be similarly excused from its
respective obligations which it is thereby disabled from performing; provided,
however, that such affected Party commences and continues to take reasonable and
diligent actions to cure such cause. Notwithstanding the foregoing, nothing in
this Section 18.4 shall excuse or suspend the obligation to make any payment due
hereunder in the manner and at the time provided.
18.5.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given (a) if delivered personally or by facsimile
transmission (receipt verified), (b) three (3) business days after mailed by
registered or certified mail (return receipt requested), postage prepaid, or (c)
one (1) business day after sent by express courier service, to the Parties at
the following addresses (or at such other address for a Party as shall be
specified by like notice, provided that notices of a change of address shall be
effective only upon receipt thereof):

65
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






If to Prothena:
Neotope Biosciences Limited

25-28 North Wall Quay
Dublin 1, Ireland
Attention: Director
Facsimile: +353 1 902 3510


and


Prothena Biosciences Inc
650 Gateway Boulevard
South San Francisco, CA 94080, U.S.A.
Attention: Secretary
Facsimile: +1 650 837 8560


With a copy to:
Latham & Watkins LLP

140 Scott Drive
Menlo Park, CA 94025, U.S.A.
Attention: Alan Mendelson and Judith Hasko
Facsimile: +1 650 463 2600


If to Roche:
F. Hoffmann-La Roche Ltd

Grenzacherstrasse 124
CH-4070
Basel, Switzerland
Attention: Legal Department
Facsimile: +41 61 688 13 96


and


Hoffmann-La Roche Inc.
340 Kingsland Street
Nutley, New Jersey 07110, U.S.A.
Attention: Corporate Secretary
Facsimile: +1 973 235-3500


18.6.Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the state of New York, U.S.A., without
regard to its or any other jurisdiction’s choice of law rules.
18.7.Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

66
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






18.8.Waiver. No provision of this Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.
18.9.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Laws,
but if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Laws, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement. In the event of such invalidity, the Parties shall seek to agree on
an alternative enforceable provision that preserves the original purpose of this
Agreement.
18.10.Construction. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Except where the context
otherwise requires, wherever used the singular shall include the plural, the
plural the singular, the use of any gender shall be applicable to all genders.
The language of this Agreement shall be deemed to be the language mutually
chosen by the Parties and no rule of strict construction shall be applied
against either Party hereto.
18.11.Entire Agreement; Conflicts. This Agreement, including the exhibits
attached hereto, constitutes and contains the complete, final and exclusive
understanding and agreement of the Parties, and cancels and supersedes any and
all prior or contemporaneous negotiations, correspondence, understandings, and
agreements, whether oral or written, between the Parties respecting the subject
matter hereof, including without limitation the CDAs, and neither Party shall be
liable or bound to the other Party with respect to the subject matter of this
Agreement in any manner by any representations, warranties, covenants, or
agreements except as specifically set forth herein. To the extent that anything
set forth in an exhibit attached hereto conflicts with the terms of this
Agreement, the terms of this Agreement shall prevail.
18.12.Counterparts; Electronic Delivery. This Agreement may be executed
simultaneously in two counterparts, either one of which need not contain the
signature of more than one Party, but both of which taken together shall
constitute one and the same agreement. Signatures to this Agreement transmitted
by facsimile, by email in “portable document format” (“.pdf”), or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of this Agreement, shall have the same effect as physical delivery of
the paper document bearing original signature.
[Signature Page Follows]




















 





67
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




In Witness Whereof, the Parties have caused this Agreement to be executed as of
the Signing Date by their duly authorized representatives as set forth below.






Neotope Biosciences Limited
 
F. Hoffmann-La Roche Ltd
 
 
 
 
 
 
 
 
 
 
By:
/s/ Shane Cook
 
By:
/s/ Christophe Carissimo
 
 
 
 
 
Name:
Shane Cook
 
Name:
Christophe Carissimo
 
 
 
 
 
Title:
Director
 
Title:
Global Head Transaction Excellence
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prothena Biosciences Inc
 
 
By:
/s/ Stefan Arnold
 
 
 
 
 
By:
/s/ Dale B. Shenk
 
Name:
Stefan Arnold
 
 
 
 
 
Name:
Dale B. Shenk
 
Title:
Head Legal Pharma
 
 
 
 
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
Hoffmann-La Roche Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John P. Parise
 
 
 
 
 
 
 
 
Name:
John P. Parise
 
 
 
 
 
 
 
 
Title:
Authorized Signatory




[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 1.35
FINANCIAL APPENDIX
For purposes of this Exhibit only, the consolidated accounting of operations for
the collaboration in the Shared Territory shall be referred to as the
“Collaboration”. The Collaboration is not a legal entity, or a partnership
within the meaning of any tax laws, and has been defined for identification
purposes only.
This Financial Appendix addresses the financial planning, accounting policies
and procedures to be followed in determining Profits and Losses, and related
sharing of revenue and expenses, in the Shared Territory between Roche Nutley
and Prothena US (for purposes of this Exhibit 1.35 only, the “Collaboration
Parties”). Terms not defined in this Exhibit shall have the meanings set forth
in Article 1 of the body of this Agreement.
This Exhibit sets forth the principles for reporting actual results and budgeted
plans of the combined operations by the Collaboration Parties in the Shared
Territory, the frequency of reporting, the use of a single functional currency
for reporting, and the methods of determining payments to the Collaboration
Parties and auditing of accounts.
1.    Principles of Reporting
The budget, forecast, and quarterly actuals and estimates for Jointly Funded
Product/Indications in the Shared Territory will be presented in the following
format (as to all Jointly Funded Product/Indications and also on a Jointly
Funded Product/Indication-by-Jointly Funded Product/Indication basis), with the
categories as defined in Section 4 below:
Income Statement


Reporting Item
[*]



It is the intention of the Collaboration Parties that the interpretation of
these definitions will be consistent with GAAP or IFRS as consistently applied
by the respective Collaboration Party.
2.    Frequency of Reporting
The fiscal year of the Collaboration will be a Calendar Year.
Reporting by each Collaboration Party for Collaboration revenues and expenses
will be performed as follows (with copies provided to the JFT and to the other
Collaboration Party):
Reporting Event
Timing and Frequency of Submission

[*]

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




[*]
Reports of actual results compared to budget (as to all Jointly Funded
Product/Indications and also on a Jointly Funded Product/Indication-by-Jointly
Funded Product/Indication basis) will be [*].
3.    Commercialization Plan and Commercialization Budget in the Shared
Territory.
(a)    Content. At least [*], [*] shall develop and submit to the JCC (or JSC if
no JCC exists) for review and approval, a Commercialization plan (the
“Commercialization Plan”) and a Commercialization budget (the “Commercialization
Budget”) for the applicable Jointly Funded Product/Indication in the Shared
Territory, which shall be updated at least annually and shall cover [*]. The
Commercialization Plan with respect to each Jointly Funded Product/Indication in
the Shared Territory will include: [*]. The Commercialization Budget will
include [*]. The Commercialization Budget, [*].
(b)    Updates. [*] shall, on an annual basis, update the Commercialization Plan
and Commercialization Budget for each Jointly Funded Product/Indication for [*].
[*] shall submit such updated Commercialization Plans and Commercialization
Budgets for each Jointly Funded Product/Indication to [*]. The [*] within [*]
following their submission. Within [*] following such original submission, [*].
(c)    Launch Plan and Launch Budget. The Commercialization Plan and
Commercialization Budget for each Jointly Funded Product/Indication shall be [*]
at least [*] of such Jointly Funded Product/Indication in the Shared Territory,
to include without limitation a launch plan and launch budget covering the
period through the [*] following the First Commercial Sale in the Shared
Territory. The launch plan and launch budget shall be [*]. The launch plan shall
include without limitation [*]. The launch budget shall include without
limitation a breakdown of individual Allowable Expense items expected to be
incurred in connection with performing the applicable launch plan, detailed
sufficiently to meet the requirements of the Collaboration Parties’ respective
management for reporting and controlling purposes.
4.    Definitions
“Administration Costs” means, [*].
“Allocable Overhead” means [*].
“Allocable Manufacturing Overhead” means, [*].
“Allowable Expenses” means the following items: Cost of Sales, Marketing Costs,
Sales Costs, Development Costs, Other Operating Income/Expense,
Distribution/Warehousing Costs and Administration Costs, for a given period.
“Cost of Goods Sold” means, [*].

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






“Cost of Sales” means, [*].
“Development Costs” means, [*].
“Distribution/Warehousing Costs” means [*].
“Fully Burdened Manufacturing Costs” means, [*].
“Marketing Costs” means, [*].
“Outbound Freight” means [*].
“Other Operating Income/Expense” means [*].
“Profit and Loss” means, as to all Jointly Funded Product/Indications (or, where
applicable, on a Jointly Funded Product/Indication-by-Jointly Funded
Product/Indication basis), Sales of such Jointly Funded Product/Indication, plus
Sublicense Revenues, less Allowable Expenses.
“Sales” means, for a Jointly Funded Product/Indication in a particular period,
the sum of (a) and (b) below:
(a)
The amount [*] with respect to such Jointly Funded Product/Indication for such
period [*] in the Shared Territory. This amount reflects the [*], taken in
accordance with the then-currently used IFRS. By way of example, the
gross-to-net deductions taken in accordance with IFRS as of the Effective Date
include the following: [*]

For clarity, any given deduction shall be taken only under one of subsections
(i) through (v), and only once in calculating Sales. For purposes of clarity,
sales by Roche and its Affiliates to any Sublicensees that are not Affiliates of
Roche shall be excluded from “Sales”, unless such Sublicensees are end users of
such Jointly Funded Product/Indication.
(b)
For Sublicensees that are not Affiliates of Roche and not end users of such
Jointly Funded Product/Indication [*], the sales amounts in the Shared Territory
reported to Roche and its Affiliates in accordance with [*]. For purposes of
clarity, [*].

“Sales Costs” means, [*].
“Sublicense Revenues” means all revenues or other consideration received from a
Sublicensee as consideration for the grant of a sublicense under the licenses
granted to Roche pursuant to Section 2.1 in the Shared Territory.
“Third Party Royalties” means [*].

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




 
5.    Foreign Exchange
The functional currency for accounting for Profit and Loss will be Dollars. The
statement of operations will be translated into Dollars using the then-current
internal foreign currency translation method actually used on a consistent basis
in preparing audited financial statements by the respective Collaboration Party.
6.    Joint Finance Team
(a)    Membership. The JFT shall be composed of one (1) representative from each
of Prothena US and Roche Nutley (“JFT Members”). The Collaboration Parties each
shall appoint JFT Members with appropriate seniority and functional expertise.
Each Collaboration Party may replace any of its JFT Members and appoint a person
to fill the vacancy arising from each such replacement. A Collaboration Party
that replaces a JFT Member shall notify the other Collaboration Party at least
[*] prior to the next scheduled meeting of the JFT. Both Collaboration Parties
shall use Commercially Reasonable Efforts to keep an appropriate level of
continuity in representation on the JFT. Both Collaboration Parties may invite a
reasonable number of additional experts and/or advisors to attend part or the
whole JFT meeting with prior notification to the JFT. JFT Members may be
represented at any meeting by another person designated by the absent JFT
Member.
(b)    Responsibilities. The JFT shall be responsible for addressing accounting
and financial determinations relating to sharing of Profit and Loss and other
financial matters under this Agreement. Specific responsibilities and authority
of the JFT shall include:
(i)    supporting the JDC, JCC, and JSC with respect to accounting and financial
determinations relating to Profit and Loss sharing and other financial matters
under this Agreement;
(ii)    reviewing and administering operations under the Financial Appendix;
(iii)    being a resource for the preparation of Budgets for Jointly Funded
Product/Indications; and
(iv)    establishing mechanisms for reconciliation of costs and payments.
The JFT shall have no responsibility and authority other than that expressly set
forth in this section.
(c)    Meetings. The JFT shall meet as often as it deems necessary. Each
Collaboration Party shall bear all the expenses of its representatives on the
JFT.
(d)    Lifetime. The JFT shall exist during the period of time in which at least
one (1) Jointly Funded Product/Indication is being Developed or Commercialized,
subject to Section 4.8 of the body of this Agreement.

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




  
7.    Method and Timing for Profit and Loss Payments between the Collaboration
Parties
Balancing payments between the Collaboration Parties will be [*]. The Parties
will work to ensure that there will be [*]. Payments will be made quarterly
based on actual results within [*] after the end of each Calendar Quarter to
effect the Collaboration Parties’ sharing of Profit and Loss.









[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 1.50
LEAD COMPOUND
[*]











[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 1.56
LICENSED PROTHENA COMPOUNDS
[*]


























































[*] Two pages have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------




EXHIBIT 1.57
LICENSED ROCHE COMPOUNDS
[*]



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 1.73
PROTHENA PATENT RIGHTS
[*]






























































[*] Five pages have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------




EXHIBIT 1.80
RELATED ANTIBODY EXAMPLES
[*]



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 1.82
ROCHE EXCLUDED PATENT RIGHTS
[*]




























































































[*] Two pages have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.|





--------------------------------------------------------------------------------




EXHIBIT 1.85
ROCHE PATENT RIGHTS


[*]







[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 2.5(a)(i)
[*]



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 2.5(a)(ii)
[*]




























































































[*] Twenty-two pages have been omitted and filed separately with the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portions.





--------------------------------------------------------------------------------




EXHIBIT 5.2(a)(i)
RESEARCH PLAN
[*]






























































































[*] Four pages have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------




EXHIBIT 5.2(a)(ii)
RESEARCH BUDGET
[*]






























































































[*] Two pages have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------




EXHIBIT 6.6(a)(i)
DEVELOPMENT PLAN
[*]



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 6.6(a)(ii)
DEVELOPMENT BUDGET
[*]



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 6.8
PROTHENA DEVELOPMENT SUBCONTRACTORS
[*]







[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 7.1(d)
CO-DETAILING AGREEMENT TERM SHEET
Co-Detailing Agreement:
The Co-Detailing Agreement shall be a master agreement covering the first
Licensed Product for the Parkinson’s Disease Indication to be co-Detailed in the
Shared Territory by Roche Nutley and Prothena US (for purposes of this Exhibit
7.1(d) only, the “Co-Detailing Parties”), with a provision permitting the
Co-Detailing Parties to execute one or more addendums to add additional
Co-Detailed Products.
Rights and Responsibilities:
JCC: The Co-Detailing Agreement shall provide for a JCC to oversee the
Commercialization Plan activities and the co-Detailing activities of the
Co-Detailing Parties. The JCC will strive to reach consensus on any matters
within the JCC’s authority. Any dispute at the JCC not resolved within [*] will
be escalated to the JSC. Specific responsibilities and authority of the JCC
shall include:
(i)    reviewing and commenting on each Commercialization Plan and
Commercialization Budget for each Jointly Funded Product/Indication no less
frequently than once per year, and monitoring timelines and budgets, including
any updates and revisions thereto; and
(ii)    reviewing Commercialization activities in the Territory at a high-level;
(iii)    reviewing and commenting on a Co-Detailing Plan governing the
Co-Detailing Parties’ Detailing activities with respect to each Co-Detailed
Product;
(iv)    coordinating activities designed to create, provide training for,
deploy, and manage a sales force for each Co-Detailed Product;
(v)    coordinating sales force responsibilities, and communicating adjustments
in sizing of such sales force for each Co-Detailed Product as appropriate;
(vi)    establishing [*];
(vii)    performing such other functions as appropriate to further the purposes
of this Agreement as directed by the JSC.
The JCC shall have no responsibility and authority other than those expressly
set forth above.
[*] regarding design and implementation of all [*].
Prothena US: For each Co-Detailed Product, Prothena US shall have the right to
deploy a sales force of up to [*] of the total Sales Representatives in the
Shared Territory at full capacity, subject to fluctuations in the ordinary
course of business. Prothena US shall engage its own employees to conduct
co-Detailing activities, except that during the [*] following the First
Commercial Sale of each Co-Detailed Product, Prothena US may engage a contract
sales

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




organization or contract sales representatives to perform such co-Detailing
activities on a transitional basis. Prothena US shall provide periodic reporting
of its co-Detailing activities and related matters to the JCC.
Roche Nutley: [*] Co-Detailing Plan for the Shared Territory, and shall provide
reasonable guidance on anticipated co-Detailing activities to the JCC within [*]
after the establishment of the JCC. [*] shall have the right to determine the
composition of the [*].
Licenses:
Each Co-Detailing Party shall grant to the other Co-Detailing Party appropriate
licenses to carry out the co-Detailing activities in the Shared Territory,
including, to the extent required, the non-exclusive right to use the other
Co-Detailing Parties’ Trademarks to Detail Co-Detailed Products in the Shared
Territory.
Compensation to Prothena US:
Roche Nutley shall compensate Prothena US for Prothena US’s sales efforts under
the Co-Detailing Agreement [*]. Such compensation shall reflect the [*] but such
compensation will not be greater than [*]. [*] of Prothena US’s co-Detailing
activities relating to Promotional Materials and samples, with the exception of
[*]. To the extent that such Co-Detailed Product is a Jointly Funded
Product/Indication under the License Agreement, all such costs shall be included
in the calculation of Profit and Loss under the License Agreement. The
compensation provided in the foregoing sentences shall be the only compensation
to Prothena US for its co-Detailing activities.
Non-Solicitation:
Neither Co-Detailing Party shall, without the express written consent of the
other Co-Detailing Party, recruit or solicit any employee of the other
Co-Detailing Party involved in Detailing the Co-Detailed Products to terminate
his or her employment with such other Co-Detailing Party. The foregoing
provision shall not, however, restrict either Co-Detailing Party or its
Affiliates from advertising employment opportunities in any manner that does not
directly target the other Co-Detailing Party or its Affiliates or from hiring
any persons who respond to such generalized public advertisements.
Term:
Any time period during the term of the Co-Detailing Agreement during which
Prothena US is co-Detailing a given Co-Detailed Product shall be the
“Co-Detailing Term” for such Co-Detailed Product. If [*] then the Co-Detailing
Term for such Co-Detailed Product shall begin within [*] prior to the date of
First Commercial Sale of such Co-Detailed Product in the Shared Territory to
conduct training and other pre-launch activities and shall end [*].
Termination:
Neither Co-Detailing Party may terminate the Co-Detailing Agreement without
cause prior to the [*] of the First Commercial Sale of the applicable
Co-Detailed Product. Subsequently, Prothena US may terminate the Co-Detailing
Agreement at will by giving one hundred eighty (180) days’ prior written notice
to Roche Nutley. Either Co-Detailing Party may terminate the Co-Detailing
Agreement, either in its entirety or on a Co-Detailed Product-by-Co-Detailed
Product basis, at any time upon material breach of the Co-Detailing Agreement by
the other Co-Detailing Party, if

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




the other Co-Detailing Party fails to cure such breach within ninety (90) days
of receiving notice of such breach by the non-breaching Co-Detailing Party. The
Co-Detailing Agreement shall provide for reasonable transition and wind-down
provisions following termination of Prothena US’s co-Detailing right under such
agreement. The Co-Detailing Parties shall jointly establish standards and
consequences for material breach of the co-Detailing obligations, [*]. Breach by
Prothena US of the Co-Detailing Agreement shall not be deemed a breach of the
License Agreement.
The consequences of termination will be reasonably negotiated and detailed in
the Co-Detailing Agreement, which will contain additional customary provisions
governing any such termination.

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 8.1


SECTION 11.5.3 OF BI AGREEMENT


[*]






























































































[*] Two pages have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 9.9(c)
SAMPLE ROYALTY REPORT TEMPLATE


[*]



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 9.13(b)
[*]



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT 11.6


PRESS RELEASE


Basel, Switzerland and Dublin, Ireland - 11 December 2013
Roche and Prothena enter into worldwide collaboration to co-develop and
co-promote antibodies for treatment of Parkinson’s disease
 

Roche (SIX: RO, ROG; OTCQX: RHHBY) and Prothena Corporation plc (NASDAQ:PRTA),
announced today that they have entered into a worldwide collaboration to develop
and commercialize antibodies that target alpha-synuclein, including PRX002,
Prothena’s monoclonal antibody for the treatment of Parkinson’s disease, which
is currently in preclinical development and is expected to enter Phase 1
clinical trials in patients with Parkinson’s disease in 2014.


Synuclein proteins are a family of charged proteins found throughout the body.
One protein from this family, alpha-synuclein, is found extensively in neurons
and is a major component of pathological inclusions that characterize several
neurodegenerative disorders, including Parkinson's disease, dementia with Lewy
bodies, neurodegeneration with brain iron accumulation type 1, and multiple
system atrophy, which collectively are termed synucleinopathies.


“Parkinson's is a severely debilitating and progressive neurodegenerative
disease that leads to both a gradual worsening of motor function and cognitive
and behavioral alterations,” said Luca Santarelli, Head of Neuroscience and
Small Molecules Research at Roche. “Currently, there is no treatment that
modifies its course, and by targeting one of Parkinson’s key molecular
determinants, PRX002 has the potential to slowdown or reduce its progression.
This approach is consistent with our strategy in other neurodegenerative
diseases, such as Alzheimer’s, Huntington, Multiple Sclerosis or Spinal Muscular
Atrophy, where we target the molecular pathophysiology and intervene early with
the objective to slowdown or halt the progression of disease.”
 
“We are excited to be working with Roche to develop PRX002 as a disease
modifying treatment for Parkinson’s disease and potentially other
synucleinopathies. Roche is a



--------------------------------------------------------------------------------




global leader in drug development with significant experience in developing
drugs to treat neurological diseases,” said Dale Schenk, PhD, President and
Chief Executive Officer of Prothena. “By combining Roche’s expertise with our
own, this collaboration will greatly enhance our development efforts with PRX002
and allow us to move forward in a more comprehensive manner. This collaboration
also represents an important milestone in our growth as we continue to execute
on our corporate strategy to be a leading fully-integrated biotechnology
company.”


Roche and Prothena will collaborate on the development of PRX002 for Parkinson’s
disease and potentially other synucleinopathies. Prothena also has an option to
co-promote PRX002 in the U.S. In the U.S., the companies will share all
development and commercialization costs, as well as profits, on a 70/30 basis
(70% Roche and 30% Prothena). Outside the U.S., Roche will have sole
responsibility for developing and commercializing PRX002 and will pay Prothena
up to double-digit royalties on net sales.


Under the terms of the agreement, Prothena will receive an upfront payment and
near-term clinical milestone totaling USD45 million. Prothena is also eligible
to receive additional payments of up to USD380 million upon the achievement of
development, regulatory and first commercial sales milestones plus up to an
additional USD175 million in ex-U.S. commercial milestone payments. The total
worldwide upfront and milestone payments may amount up to USD600 million.


Also as part of the agreement, Roche and Prothena will initiate a research
collaboration focused on optimizing early stage antibodies targeting
alpha-synuclein including incorporation of Roche’s proprietary Brain Shuttle™
technology to increase delivery of therapeutic antibodies to the brain.


- ### -


About Parkinson’s disease
Parkinson’s disease is the second most common neurodegenerative disorder after
Alzheimer’s disease. There are an estimated seven to ten million patients with
Parkinson’s disease worldwide. Current treatments for Parkinson’s disease are
effective at managing the early motor symptoms of the disease, mainly through
the use of levodopa and



--------------------------------------------------------------------------------




dopamine agonists. As the disease progresses and dopaminergic neurons continue
to be lost, these drugs eventually become less effective at treating the
symptoms.


About PRX002
PRX002, a monoclonal antibody targeting alpha-synuclein, has been tested in
various cellular and animal models of synuclein-related disease and has shown in
multiple transgenic mouse models of Parkinson’s disease, that passive
immunization with 9E4, the murine version of PRX002, reduced the appearance of
synuclein pathology, protected synaptic connections and improved performance by
the mice in behavioral testing. PRX002 may slow or reduce the neurodegeneration
associated with synuclein misfolding and/or cell-to-cell transmission of
pathogenic forms of synuclein.


About Prothena
Prothena Corporation plc is a clinical stage biotechnology company focused on
the discovery, development and commercialization of novel antibodies for the
potential treatment of a broad range of diseases that involve protein misfolding
and cell adhesion, particularly on the discovery, development and
commercialization of potential therapeutic monoclonal antibodies directed
specifically to disease-causing proteins. These potential therapies have a broad
range of indications, including AL and AA forms of amyloidosis (NEOD001),
Parkinson’s disease and related synucleinopathies (PRX002), and novel cell
adhesion targets involved in inflammatory disease and metastatic cancers
(PRX003). Prothena conducts its operations through its wholly owned
subsidiaries, Neotope Biosciences Limited, Onclave Therapeutic Limited and
Prothena Biosciences Inc. For more information, please visit www.prothena.com.
About Roche Neuroscience
Roche is working on new molecular entities in neuroscience that could become the
next generation of medicines for a range of diseases including schizophrenia,
multiple sclerosis, depression, neurodevelopmental disorders, Parkinson’s
disease and Alzheimer’s disease. With one of the strongest neuroscience
pipelines in the industry, and by working closely with academic institutions,
biotech companies, and forming public-private partnerships, Roche’s focus is on
expanding its neuroscience franchise to better serve patients.
About Roche



--------------------------------------------------------------------------------






Headquartered in Basel, Switzerland, Roche is a leader in research-focused
healthcare with combined strengths in pharmaceuticals and diagnostics. Roche is
the world’s largest biotech company, with truly differentiated medicines in
oncology, infectious diseases, inflammation, metabolism and neuroscience. Roche
is also the world leader in in vitro diagnostics and tissue-based cancer
diagnostics, and a frontrunner in diabetes management. Roche’s personalised
healthcare strategy aims at providing medicines and diagnostic tools that enable
tangible improvements in the health, quality of life and survival of patients.
In 2012 Roche had over 82,000 employees worldwide and invested over 8 billion
Swiss francs in R&D. The Group posted sales of 45.5 billion Swiss francs.
Genentech, in the United States, is a wholly owned member of the Roche Group.
Roche is the majority shareholder in Chugai Pharmaceutical, Japan. For more
information, please visit www.roche.com.


The transaction is subject to customary regulatory clearances including
expiration of the applicable Hart-Scott-Rodino waiting period. Prothena’s legal
and financial advisers on the transaction were Latham & Watkins LLP and BioAsset
Advisors, respectively.


For further information:
Roche Partnering
Emilie Vincent, Head of Roche Partnering Communications,
emilie.vincent@roche.com


Prothena
Investors: Tran Nguyen, CFO, +1 650-837-8535, IR@prothena.com
Media: Anita Kawatra, +1 646-256-5116, anita.kawatra@prothena.com









